Exhibit 10.20

EXECUTION COPY

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AGREEMENT

BY AND BETWEEN

QUANTUM CONSTRUCTION EQUIPMENT, LLC,

QUANTUM EQUIPMENT, LLC,

MANITOWOC BOOM TRUCKS, INC.

AND

COMERICA BANK

DATED AS OF DECEMBER 15, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, made as of the 15TH day of December,
2003, by and between QUANTUM CONSTRUCTION EQUIPMENT, LLC, a Delaware limited
liability company (“Construction”), MANITOWOC BOOM TRUCKS, INC., a Texas
corporation (“Manitowoc”), and QUANTUM EQUIPMENT, LLC, a Delaware limited
liability company , formerly known as QUANTUM HEAVY EQUIPMENT, LLC (“Holdings”,
and together with Construction and Manitowoc, the “Companies”, and individually
a “Company”), and COMERICA BANK, a Michigan banking corporation, of Detroit,
Michigan (“Bank”);

RECITALS:

A. Companies have requested that Bank extend to them credit and letters of
credit as previously extended by Bank under the Credit Agreement dated as of
December 30, 2002, as amended (the “Prior Credit Agreement”), on the terms and
conditions set forth herein.

B. Bank is prepared to extend such credit as aforesaid, but only upon the terms
and conditions of this Agreement.

C. This Agreement shall constitute an amendment and restatement of the Prior
Credit Agreement as provided in Section 12.12 hereof.

NOW, THEREFORE, Bank and Companies agree as follows:

1. DEFINITIONS

For the purposes of this Agreement the following capitalized terms will have the
following meanings:

“Account” shall have the meaning given to it in the Michigan Uniform Commercial
Code on the date of this Agreement.

“Account Debtor” shall mean the Person who is obligated on or under any Account.

“Advance” shall mean a borrowing requested by Revolver Companies and made by
Bank under Section 2 of this Agreement, including any refunding or conversions
of such borrowings pursuant to Section 3.3 hereof, and shall include a
Eurodollar-based Advance and a Prime-based Advance.

“Affiliate” shall mean, with respect to any Person, any other Person or group
acting in concert in respect of the first Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with such first Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person or group of
Persons, shall mean the possession, directly or indirectly, of



--------------------------------------------------------------------------------

the power to direct or cause the direction of management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise. Unless otherwise specified to the contrary herein, or the context
requires otherwise, Affiliate shall refer to the Affiliates of Companies and
Quantum Value Partners, L.P.

“Alternate Base Rate” shall mean for any day a rate per annum (rounded upwards,
if necessary, to the next higher 1/16 of 1%) equal to the Federal Funds
Effective Rate in effect on such day plus one percent (1%).

“Applicable Margin” shall mean the following margins:

 

     Revolving Credit Note     Term Note  

Eurodollar-based Advances

   3.25 %   3.50 %

Prime-based Advances

   0.75 %   1.00 %

“Borrowing Base Report” shall mean the reports to be furnished by Companies to
Bank pursuant to Section 8.1(c) in the form attached as Exhibit “F”.

“Borrowing Base” shall mean as of any date of determination, the sum of
(a) eighty percent (80%) of Eligible Accounts plus (b) the lesser of (i) fifty
(50%) of Eligible Inventory and (ii) $7,500,000.

“Business Day” shall mean any day on which commercial banks are open for
domestic and international business (including dealings in foreign exchange) in
Detroit, London and New York.

“Capital Expenditure” shall mean, without duplication, any payment made directly
or indirectly for the purpose of acquiring or constructing fixed assets, real
property or equipment which in accordance with GAAP would be added as a debit to
the fixed asset account of Holdings or any Subsidiary, including, without
limitation, amounts paid or payable under any conditional sale or other title
retention agreement or under any lease or other periodic payment arrangement
which is of such a nature that payment obligations of Holdings or a Subsidiary,
as applicable, thereunder would be required by GAAP to be capitalized and shown
as liabilities on the Consolidated balance sheet of Holdings.

“Capital Lease” shall mean any lease of any property (whether real, personal or
mixed) by Holdings or any Subsidiary as lessee which, in conformity with GAAP,
is, or is required to be accounted for as a capital lease on the Consolidated
balance sheet of Holdings, together with any renewals of such leases (or entry
into new leases) on substantially similar terms.

“Capitalization Ratio” shall mean, as of any date, the ratio of all Consolidated
Funded Debt as of such date to the sum of Consolidated Net Worth plus all
Consolidated Funded Debt as of such date.

 

2



--------------------------------------------------------------------------------

“Collateral Assignment” shall mean the Assignment as Collateral Security dated
as of December 30, 2002, executed and delivered by Construction to Bank.

“Company Guaranty” shall mean the unconditional Guaranty of all obligations of
Holdings and Manitowoc to Bank dated as of March 7, 2003, executed and delivered
by Construction to Bank.

“Compliance Certificate” shall mean a certificate to be executed and delivered
by a senior officer of Holdings as provided in Section 8.10, in the form of
Exhibit “C” attached hereto.

“Consolidated” or “Consolidating” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
or combined, as applicable, basis in accordance with GAAP. Unless otherwise
specified herein, references to Consolidated financial statements or data of
Holdings includes consolidation with its Subsidiaries in accordance with GAAP.

“Consolidated Funded Debt” shall mean as of any date all Funded Debt of Holdings
and its Subsidiaries as of such date.

“Consolidated Income Taxes” shall mean for any period the aggregate amount of
federal consolidated income taxes based on income or profits for such period of
the operations of Holdings and its Subsidiaries determined in accordance with
GAAP (to the extent such income and profits were included in computing
Consolidated Net Income).

“Consolidated Interest Expense” shall mean for any period the aggregate gross
interest expense (excluding amortization of original issue discount and non-cash
interest expense and including the interest component of obligations under
Capital Leases of Holdings and its Subsidiaries for such period as determined in
accordance with GAAP (to the extent such interest expense was included in
computing Consolidated Net Income).

“Consolidated Net Income” shall mean the consolidated net income (or loss) of
Holdings and its Subsidiaries for any period determined in accordance with GAAP
but excluding in any event any gains or losses on the sale or other disposition,
not in the ordinary course of business, of investments or fixed or capital
assets, and any taxes on the excluded gains and any tax deductions or credits on
account of any excluded losses.

“Consolidated Net Worth” shall mean at any time the net worth of Holdings and
its Subsidiaries as determined in accordance with GAAP.

“Current Ratio” shall mean, as of any date, the ratio of Holdings’s Consolidated
current assets to Holdings’s Consolidated current liabilities as of such date,
as determined according to GAAP.

“Debt Service Coverage Ratio” shall mean as of the last day of each fiscal
quarter, a ratio, the numerator of which is Consolidated EBITDA for the four
fiscal quarters then ended and the denominator of which is the sum of all
principal payments due and payable with respect to any indebtedness of Holdings
and its Subsidiaries (including the principal component of obligations under
Capital Leases) during such period.

 

3



--------------------------------------------------------------------------------

“Default” shall mean any event or omission which, with the passage of time, the
giving of notice, or both, would constitute an Event of Default.

“EBITDA” shall mean for any period the sum of Consolidated Net Income for such
period plus Consolidated Income Taxes and Consolidated Interest Expense for such
period, plus, to the extent deducted in determining Consolidated Net Income,
depreciation and amortization expense.

“Eligible Account” shall mean an Account (but shall not include interest and
service charges) arising in the ordinary course of business of either Revolving
Company which meets each of the following requirements:

 

  (a) it is not owing more than ninety (90) days after the date of the original
invoice or other writing evidencing such Account;

 

  (b) it is not owing by an Account Debtor who has failed to pay twenty-five
percent (25%) or more of the aggregate amount of its Accounts owing to Revolving
Companies within ninety (90) days after the date of the respective invoices or
other writings evidencing such Accounts;

 

  (c) it arises from the sale or lease of goods and such goods have been shipped
or delivered to the Account Debtor under such Account; or it arises from
services rendered and such services have been performed;

 

  (d) it is evidenced by an invoice, dated not later than the date of shipment
or performance, rendered to such Account Debtor or some other evidence of
billing acceptable to Bank;

 

  (e) it is not evidenced by any note or other negotiable instrument or by any
chattel paper;

 

  (f) it is a valid, legally enforceable obligation of the Account Debtor
thereunder, and is not subject to any offset, counterclaim or other defense on
the part of such Account Debtor or to any claim on the part of such Account
Debtor denying liability thereunder in whole or in part;

 

  (g) it is not subject to any sale of accounts, any rights of offset,
assignment, lien or security interest whatsoever other than to Bank;

 

  (h) it is not owing by a Subsidiary or Affiliate of Holdings or any
Subsidiary,

 

4



--------------------------------------------------------------------------------

  (i) it is not owing by an Account Debtor which (i) does not maintain its chief
executive office in the United States of America, (ii) is not organized under
the laws of the United States of America, or any state thereof (unless the
Account is covered by FCIA insurance or a letter of credit issued by a domestic
bank which is acceptable to Bank in the exercise of its sole discretion), or
(iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality or other instrumentality thereof;

 

  (j) it is not an account owing by the United States of America or any state or
political subdivision thereof, or by any department, agency, public body
corporate or other instrumentality of any of the foregoing, unless all necessary
steps are taken to comply with the Federal Assignment of Claims Act of 1940, as
amended, or with any comparable state law, if applicable, and all other
necessary steps are taken to perfect Bank’s security interest in such account;

 

  (k) it is not owing by an Account Debtor for which Holdings or any Subsidiary
has received a notice of (i) the death of the Account Debtor or any partner of
the Account Debtor, (ii) the dissolution, liquidation, termination of existence,
insolvency or business failure of the Account Debtor, (iii) the appointment of a
receiver for any part of the property of the Account Debtor, or (iv) an
assignment for the benefit of creditors, the filing of a petition in bankruptcy,
or the commencement of any proceeding under any bankruptcy or insolvency laws by
or against the Account Debtor;

 

  (l) it is not an account billed in advance, payable on delivery, for consigned
goods, for guaranteed sales, for unbilled sales, for progress billings, payable
at a future date in accordance with its terms, subject to a retainage or
holdback by the Account Debtor or insured by a surety company;

 

  (m) it is not owing by any Account Debtor whose obligations Bank (in its sole
discretion) shall have notified Holdings are not deemed to constitute Eligible
Accounts.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.

“Eligible Inventory” shall be valued at the lesser of cost or present market
value in accordance with GAAP, and shall mean all Inventory of Revolving
Companies which is in good and merchantable condition, is not obsolete or
discontinued, and which would properly be classified as “raw materials” or
“finished goods inventory” under GAAP, excluding (a) work in process, consigned
goods and Inventory located outside the United States of America, (b) Inventory
covered by or subject to a seller’s right to repurchase, or any consensual or
nonconsensual lien or security interest (including without limitation purchase
money security interests but

 

5



--------------------------------------------------------------------------------

excluding liens permitted by Section 9.4(d)) other than in favor of Bank,
whether senior or junior to Bank’s security interest, and (c) Inventory that
Bank (in its sole discretion) after having notified Holdings, excludes.
Inventory which is at any time Eligible Inventory, but which subsequently fails
to meet any of the foregoing requirements, shall forthwith cease to be Eligible
Inventory. Eligible Inventory shall be valued net of liens permitted by
Section 9.4(d).

“Environmental Laws” shall mean all federal, state and local laws including
statutes, regulations, ordinances, codes, rules, and other governmental
restrictions and requirements, relating to environmental pollution,
contamination or other impairment of any nature, any hazardous or other toxic
substances of any nature, whether liquid, solid and/or gaseous, including smoke,
vapor, fumes, soot, acids, alkalis, chemicals, wastes, by-products, and recycled
materials. These Environmental Laws shall include but not be limited to the
Federal Solid Waste Disposal Act, the Federal Clean Air Act, the Federal Clean
Water Act, the Federal Resource Conservation and Recovery Act of 1976, the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act of 1986,
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency, regulations of any state department of natural resources or
state environmental protection agency now or at any time hereafter in effect and
local health department ordinances.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.

“Eurodollar-based Advance” shall mean an Advance which bears interest at the
Eurodollar-based Rate.

“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin plus the quotient of:

 

  (a) the per annum interest rate at which Bank’s Eurodollar Lending Office is
offered deposits by other prime banks in the eurodollar market in an amount
comparable to the relevant Eurodollar-based Advance or portion of the Term Loan
and for a period equal to the relevant Interest Period at approximately 11:00
a.m. Detroit time on the first day of such Interest Period; divided by

 

  (b) a percentage equal to 100% minus the maximum rate on such date at which
Bank is required to maintain reserves on “Euro-currency Liabilities” as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category;

all as conclusively determined by Bank, such sum to be rounded upward, if
necessary, to the nearest whole multiple of 1/16th of 1%.

“Eurodollar Lending Office” shall mean Bank’s office located at Grand Cayman,
British West Indies or such other branch of Bank, domestic or foreign, as it may
hereafter designate as its Eurodollar Lending Office by notice to Company.

 

6



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the Events of Default specified in Sections
11.1 and 11.2 hereof.

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Bank from three Federal funds brokers of recognized standing
selected by it.

“Funded Debt” of any Person shall mean (a) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services as of
such date (other than operating leases and trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices)
or which is evidenced by a note, bond, debenture or similar instrument, (b) the
principal component of all obligations of such Person under Capitalized Leases,
(c) all reimbursement obligations (actual, contingent or otherwise) of such
Person in respect of letters of credit, acceptances or similar obligations
issued or created for the account of such Person, (d) all liabilities secured by
any liens on any property owned by such Person as of such date even though such
Person has not assumed or otherwise become liable for the payment thereof, in
each case determined in accordance with GAAP; provided however that so long as
such Person is not personally liable for such liabilities, the amount of such
liability shall be deemed to be the lesser of the fair market value at such date
of the property subject to the lien securing such liability and the amount of
the liability secured, and (e) all Guarantee Obligations in respect of any
liability which constitutes Funded Debt; provided, however that Funded Debt
shall not include any interest rate swap transaction, basis swap transaction,
forward rate transaction, commodity swap transaction, equity transaction, equity
index transaction, foreign exchange transaction, cap transaction, floor
transaction (including any option with respect to any of these transactions and
any combination of any of the foregoing) entered into by such Person prior to
the occurrence of a termination event with respect thereto.

“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles consistently applied, as in effect on the date of
this Agreement.

“Guaranties” shall mean the Holdings Guaranty, the Manitowoc Guaranty, the
Company Guaranty, and any future guaranty of the Indebtedness, and “Guaranty”
shall mean any of such Guaranties.

“Guarantor” shall mean any Person executing one or more of the Guaranties.

“Holdings Guaranty” shall mean the unconditional Guaranty of all obligations of
Manitowoc and Construction to Bank dated as of December 30, 2003, executed and
delivered by Holdings.

 

7



--------------------------------------------------------------------------------

“Indebtedness” shall mean all loans, advances, fees, indebtedness, obligations
and liabilities of Companies to Bank under this Agreement, together with all
other indebtedness, obligations and liabilities whatsoever of Companies to Bank
arising under or in connection with this Agreement, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising.

“Interest Period” shall mean a period of one (1), two (2), three (3) or six
(6) months, as selected by Companies pursuant to the provisions of this
Agreement, commencing on the day a Eurodollar-based Advance is made, or on the
effective date of an election of the Eurodollar-based Rate made under Section 3.

“Inventory” shall have the meaning given to it in the Michigan Uniform
Commercial Code on the date of this Agreement.

“Letter of Credit” shall have the meaning set forth in Section 2.6.

“Letter of Credit Reserve” shall mean as of any date of determination, an amount
equal to the aggregate principal amount of all undrawn Letters of Credit issued
by Bank for the account of Revolving Companies under and pursuant to this
Agreement and the amount of all draws under Letters of Credit paid by Bank and
not reimbursed by Companies.

“Leverage Ratio” shall mean, as of the last day of each fiscal quarter, a ratio,
the numerator of which shall be Consolidated Funded Debt as of such date, and
the denominator of which shall be EBITDA as of the fiscal quarter ending on such
date.

“Loan Documents” shall mean collectively, this Agreement, the Notes, the
Guaranties, the Pledge Agreements, the Mortgage, the Mexican Mortgage, the
Collateral Assignment, the Security Agreements, and any other instruments or
agreements executed at any time pursuant to or in connection with any such
documents.

“Manitowoc Guaranty” shall mean the guaranty of all obligations of Holdings and
Construction to Bank, dated March 7, 2003, executed and delivered by Manitowoc
to Bank.

“Mexican Mortgage” shall mean a mortgage (or equivalent security instrument) of
the real estate located in Mexico owned by Mexican Subsidiary.

“Mexican Subsidiary” shall mean Equipos de Acuña, S.A. de C.V.

“Mortgage” shall mean the Deed of Trust dated as of August 6, 2003, executed and
delivered by Manitowoc to Bank, encumbering real property located in Georgetown,
Texas.

“Note” shall mean the Revolving Credit Note and the Term Note, as the case may
be, as any may be amended or modified from time to time, and “Notes” shall refer
to both of them.

“Notice of Term Rate” shall mean a Notice of Term Rate issued by Holdings under
this Agreement in the form attached to this Agreement as Exhibit “D”.

 

8



--------------------------------------------------------------------------------

“Pension Plans” shall mean all pension plans of Holdings or any Subsidiary which
are subject to ERISA.

“Permitted Liens” shall mean with respect to any Person:

(a) liens for taxes not yet due and payable or which are being contested in good
faith by appropriate proceedings diligently pursued, provided that provision for
the payment of all such taxes has been made on the books of such Person as may
be required by GAAP;

(b) mechanics’, materialmen’s, banker’s, carriers’, warehousemen’s and similar
liens and encumbrances arising in the ordinary course of business and securing
obligations of such Person that are not overdue for a period of more than 60
days or are being contested in good faith by appropriate proceedings diligently
pursued, provided that in the case of any such contest (i) any proceedings
commenced for the enforcement of such liens and encumbrances shall have been
duly suspended; and (ii) such provision for the payment of such liens and
encumbrances has been made on the books of such Person as may be required by
GAAP;

(c) liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations which are not overdue or are being contested in good faith by
appropriate proceedings diligently pursued, provided that in the case of any
such contest (i) any proceedings commenced for the enforcement of such liens
shall have been duly suspended; and (ii) such provision for the payment of such
liens has been made on the books of such Person as may be required by GAAP;

(d) (i) liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations, bids, leases, fee and expense
arrangements with trustees and fiscal agents and other similar obligations
(exclusive of obligations incurred in connection with the borrowing of money,
any lease-purchase arrangements or the payment of the deferred purchase price of
property), provided that full provision for the payment of all such obligations
set forth in clauses (i) and (ii) has been made on the books of such Person as
may be required by GAAP;

(e) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which do not
materially interfere with the business of such Person; and

(f) liens described in attached Schedule 9.7.

“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability company, trust, incorporated or unincorporated
organization, joint venture, joint stock company, or a government or any agency
or political subdivision thereof or other entity of any kind.

 

9



--------------------------------------------------------------------------------

“Pledge Agreements” shall mean the Security Agreement (Negotiable Collateral)
dated March 7, 2003, and the Collateral Assignment of Membership Interest dated
December 30, 2003, executed and delivered by Holdings to Bank.

“Prime Rate” shall mean the per annum interest rate established by Bank as its
prime rate for its borrowers as such rate may vary from time to time, which rate
is not necessarily the lowest rate on loans made by Bank at any such time.

“Prime-based Advance” shall mean an Advance which bears interest at the
Prime-based Rate.

“Prime-based Rate” shall mean for any day a per annum interest rate which is
equal to the greater of (i) the Prime Rate plus the Applicable Margin, and
(ii) the Alternate Base Rate.

“Request for Advance” shall mean a Request for Advance issued by either Revolver
Company under this Agreement in the form attached to this Agreement as Exhibit
“B”.

“Revolver Companies” shall mean Manitowoc and Construction.

“Revolving Credit” shall mean the revolving credit facility provided by Bank to
Revolving Companies under Section 2 of this Agreement.

“Revolving Credit Maturity Date” shall mean January 2, 2005.

“Revolving Credit Maximum Amount” shall mean Thirteen Million Five Hundred
Thousand Dollars ($13,500,000).

“Revolving Credit Note” shall mean the Note described in Section 2.1 hereof made
by Revolving Companies to Bank in the form attached to this Agreement as Exhibit
“A”.

“Security Agreements” shall mean the separate Security Agreements (All Assets)
dated December 30, 2003 (as to Construction) and March 7, 2003 (as to
Manitowoc), executed and delivered by Revolver Companies to Bank.

“Subsidiary” shall mean a corporation or other entity of which more than fifty
percent (50%) of the outstanding voting stock or equivalent equity interests are
owned by Holdings, either direct or indirectly, through one or more
intermediaries. Revolving Companies are Subsidiaries.

“Term Loan” shall mean the loan requested by Holdings and made by Bank under
Section 3 of this Agreement.

“Term Loan Maturity Date” shall mean January 1, 2009.

 

10



--------------------------------------------------------------------------------

“Term Note” shall mean the term note issued by Holdings under Section 3 of this
Agreement in the form attached to this Agreement as Exhibit “E”.

2. THE INDEBTEDNESS: REVOLVING CREDIT

2.1 Bank agrees to make Advances to Revolver Companies at any time and from time
to time from the effective date hereof until the Revolving Credit Maturity Date,
not to exceed the Revolving Credit Maximum Amount in aggregate principal amount
at any one time outstanding. Advances under this Section 2 shall be evidenced by
the Revolving Credit Note under which advances, repayments and readvances may be
made, subject to the terms and conditions of this Agreement.

2.2 The Revolving Credit Note shall mature on the Revolving Credit Maturity Date
and each Advance from time to time outstanding thereunder shall bear interest at
its Applicable Interest Rate. The amount and date of each Advance, its
Applicable Interest Rate, its Interest Period, if applicable, and the amount and
date of any repayment shall be noted on Bank’s records, which records will be
presumed correct absent manifest error.

2.3 Either Revolver Company may request an Advance under this Section 2 upon the
delivery to Bank of a Request for Advance executed by an authorized officer of
such Revolver Company, subject to the following:

 

  (a) each such Request for Advance shall set forth the information required on
the Request for Advance form attached hereto as Exhibit “B”;

 

  (b) each such Request for Advance shall be delivered to Bank by 11:00 a.m. on
the proposed date of Advance;

 

  (c) the principal amount of such Advance, plus the amount of any outstanding
indebtedness to be then combined therewith having the same Applicable Interest
Rate and Interest Period, if any, shall be, in the case of a Eurodollar-based
Advance, at least $250,000 or any larger amount in $100,000 increments; and

 

  (d) a Request for Advance, once delivered to Bank, shall be irrevocable.

Bank may, at its option, lend under this Section 2 upon the telephone request of
an authorized officer of either Revolver Company and, in the event Bank makes
any such advance upon a telephone request, the requesting officer shall, if so
requested by Bank, mail to Bank, on the same day as such telephone request, a
Request for Advance in the form attached as Exhibit “B.” Revolver Companies
hereby authorize Bank to disburse advances under this Section 2 pursuant to the
telephone instructions of any person purporting to be an authorized officer of
either Revolver Company and Revolver Companies shall bear all risk of loss
resulting from disbursements made upon any telephone request. Each telephone
request for an Advance shall constitute a certification of the matters set forth
in the Request for Advance form as of the date of such requested Advance.

2.4 Proceeds of Advances under the Revolving Credit Note shall be used solely
for general corporate and working capital purposes.

 

11



--------------------------------------------------------------------------------

2.5 The aggregate principal amount at any one time outstanding under the
Revolving Credit Note plus the Letter of Credit Reserve shall never exceed the
Borrowing Base. Revolver Companies shall immediately make all payments necessary
to comply with this provision. Any such payments shall be applied first to
outstanding Prime-based Advances and the remainder, if any, to outstanding
Eurodollar-based Advances.

2.6 In addition to Advances under the Revolving Credit Note to be provided to
Revolver Companies by Bank pursuant to Section 2.1 of this Agreement, Bank
further agrees to issue, or commit to issue, from time to time, standby letters
of credit for the account of Revolver Companies (herein individually called a
“Letter of Credit” and collectively “Letters of Credit”) in aggregate undrawn
amounts not to exceed One Million Dollars ($1,000,000) at any one time
outstanding; provided, however that the sum of the aggregate amount of Advances
outstanding under the Revolving Credit Note plus the Letter of Credit Reserve
shall not exceed the Revolving Credit Maximum Amount at any one time; and
provided further that no Letter of Credit shall, by its terms, have an
expiration date which extends beyond the fifth (5th) Business Day before the
Revolving Credit Maturity Date or one (1) year after issuance, whichever first
occurs. In addition to the terms and conditions of this Agreement, the issuance
of any Letters of Credit shall also be subject to the terms and conditions of
any letter of credit applications and agreements executed and delivered by
Revolver Companies to Bank with respect thereto. Revolving Companies shall pay
to Bank annually in advance a per annum fee equal to three and one-quarter
percent (3-1/4%) of the amount of each Letter of Credit.

2.7 All obligations of Revolver Companies under the Revolving Credit Note and in
respect of the Letters of Credit shall be joint and several.

3. THE INDEBTEDNESS: Term Loan

3.1 Bank agrees to loan to Holdings and Holdings agrees to borrow, on the date
of execution of this Agreement, the sum of Six Million Dollars ($6,000,000). At
the time of borrowing, Holdings agrees to execute the Term Note with appropriate
insertions as evidence of the indebtedness hereunder. The loan made under this
Section 3 shall be subject to the terms and conditions of this Agreement.

3.2 The indebtedness represented by the Term Note shall be repaid in equal
consecutive monthly principal installments in the amount of $100,000 each,
commencing on February 1, 2004, and on the first day of each calendar month
thereafter until the Term Loan Maturity Date, when the entire unpaid balance of
principal and interest thereon shall be due and payable.

3.3 $3,500,000 of the Term Note shall constitute a renewal of indebtedness
previously outstanding under this Agreement, and no new monies will be advanced
in respect thereof. $2,500,000 of the Term Note shall be advanced as new money
and shall be used solely to repay revolving credit indebtedness outstanding
under the Prior Credit Agreement and for working capital purposes.

 

12



--------------------------------------------------------------------------------

3.4 Interest on the Term Note shall accrue and be payable as set forth in
Section 4B.

4A. INTEREST, INTEREST PERIODS, CONVERSIONS, PREPAYMENTS – REVOLVING CREDIT NOTE

4A.1 Interest. Advances under the Revolving Credit Note shall bear interest from
the date thereof on the unpaid principal balance thereof from time to time
outstanding, at a rate per annum equal to the Prime-based Rate or the
Eurodollar-based Rate, as the Revolver Companies may elect subject to the
provisions of this Agreement. With respect to Prime-based Advances, interest
shall be payable monthly on the first day of each month, commencing on the first
day of the month following the month during which such Advance is made, and at
maturity. With respect to Eurodollar-based Advances, interest shall be payable
on the last day of each Interest Period applicable thereto; provided, however,
that if such Interest Period is longer than three months, interest shall be
payable at intervals of three months from the first day of such Interest Period
and on the last day of such Interest Period. Notwithstanding the foregoing, upon
the occurrence of a Default or an Event of Default, the Advances shall bear
interest, payable on demand, at a rate per annum equal to: (i) in the case of
Prime-based Advances, three percent (3%) above the Prime-based Rate; and (ii) in
the case of a Eurodollar-based Advance, three percent (3%) above the rate which
would otherwise be applicable under this Section 4.1 until the end of the then
current Interest Period, at which time such Advance shall bear interest at the
rate provided for in clause (i) of this Section 3.1. Interest on all Advances
shall be calculated on the basis of a 360 day year for the actual number of days
elapsed. The interest rate with respect to any Prime-based Advance shall change
on the effective date of any change in the Prime-based Rate.

4A.2 Interest Periods. Each Interest Period for a Eurodollar-based Advance shall
commence on the date such Eurodollar-based Advance is made or is converted from
an Advance of another type pursuant to Section 4A.3 hereof or on the last day of
the immediately preceding Interest Period for such Eurodollar-based Advance, and
shall end on the date one, two, three or six months thereafter, as the Revolver
Companies may elect as set forth below, subject to the following:

(i) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

(ii) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless the
next succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day and when an
Interest Period begins on a day which has no numerically corresponding day in
the calendar month during which such Interest Period is to end, it shall end on
the last Business Day of such calendar month.

The Revolver Companies shall elect the initial Interest Period applicable to a
Eurodollar-based Advance by their Request for Advance given to the Bank pursuant
to Section 2.3 or by their notice of conversion given to the Bank pursuant to
Section 4A.3, as the case may

 

13



--------------------------------------------------------------------------------

be. Provided that no Event of Default shall have occurred and be continuing, the
Revolver Companies may elect to continue an Advance as a Eurodollar-based
Advance by giving irrevocable written, telephonic or telegraphic notice thereof
to the Bank, not later than 11:00 a.m. (Detroit, Michigan time) on the last day
of the then current Interest Period applicable to such Eurodollar-based Advance,
specifying the duration of the succeeding Interest Period therefor. If the Bank
does not receive timely notice of the election and the Interest Period elected
by the Revolver Companies, the Revolver Companies shall be deemed to have
elected to convert such Eurodollar-based Advance to a Prime-based Advance at the
end of the then current Interest Period.

4A.3 Conversion of Advances. Provided that no Event of Default shall have
occurred and be continuing, the Revolver Companies may, on any Business Day,
convert any outstanding Advance into an Advance of another type in the same
aggregate principal amount, provided that any conversion of a Eurodollar-based
Advance shall be made only on the last Business Day of the then current Interest
Period applicable to such Advance. If the Revolver Companies desire to convert
an Advance, they shall give the Bank telephonic or telegraphic notice by 11:00
a.m. (Detroit, Michigan time) on the proposed date of conversion, specifying the
date of such conversion, the Advances to be converted, the type of Advance
elected and, if the conversion is into a Eurodollar-based Advance, the duration
of the first Interest Period therefor.

4A.4 Prepayments. Revolver Companies may prepay all or part of the outstanding
balance of the Prime-based Advance(s) under the Revolving Credit Note at any
time without premium or penalty. Upon three (3) Business Days prior notice to
Bank, Revolver Companies may prepay all or part of any Eurodollar-based Advance,
provided that the amount of any such partial prepayment shall be at least
$250,000 and the unpaid portion of such Advance which is refunded or converted
under Section 4A.3 shall be subject to the limitations of Section 2.3(c). Any
prepayment of a Prime-based Advance or any prepayment of a Eurodollar-based
Advance on the last day of the Interest Period therefor made in accordance with
this Section shall be without premium, penalty or prejudice to Revolver
Companies’ right to reborrow under the terms of this Agreement. Any other
prepayment shall be subject to the provisions of Section 5.1 hereof.

4B. INTEREST, INTEREST PERIODS, CONVERSIONS, PREPAYMENTS – TERM NOTE

4B.1 (a) The Term Note and the loans thereunder shall bear interest from the
date thereof on the unpaid principal balance thereof from time to time
outstanding, at a rate per annum equal to the Prime-based Rate or the
Eurodollar-based Rate as Holdings may elect subject to the provisions of this
Agreement. In the case of any portion of the Term Note with respect to which the
Applicable Interest Rate is the Prime-based Rate, interest shall be payable
monthly on the first Business Day of each month and at maturity (whether by
acceleration or otherwise). In the case of any portion of the Term Note with
respect to which the Applicable Interest Rate is the Eurodollar-based Rate,
interest shall be payable on the last day of each Interest Period applicable
thereto, provided, however, if such Interest Period is longer than three months,
interest shall be payable three months following the first day of such Interest
Period and on the last day of such Interest Period. Notwithstanding the
foregoing, from and after the occurrence of an Event of Default and during the
continuation thereof, the principal outstanding under the Term Note shall bear
interest payable on demand, at a rate per annum equal to: (i) in the case of a
portion of the Term Note with respect to which the Applicable Interest Rate is
the Prime-based

 

14



--------------------------------------------------------------------------------

Rate, three percent (3%) above the rate which would otherwise be applicable
under this Section 4B.1 and (ii) in the case of a portion of the Term Note with
respect to which the Applicable Interest Rate is the Eurodollar-based Rate,
three percent (3%) above the rate which would otherwise be applicable under this
Section 4B.1 until the end of the then current Interest Period, and thereafter
at the rate provided for in clause (i) of this Section 4B.1. Interest shall be
calculated on the basis of a 360 day year for the actual number of days elapsed.
The interest rate applicable to any portion of the Term Note with respect to
which the Applicable Interest Rate is the Prime-based Rate shall change on the
effective date of any change in the Prime-based Rate.

(b) On the date the Term Loan is made Holdings shall designate the initial
Applicable Interest Rate with respect to such loan.

4B.2 Each Interest Period for a portion of the Term Note with respect to which
the Applicable Interest Rate is the Eurodollar-based Rate shall commence on the
date such rate is selected pursuant to Section 4B.3 hereof or on the last day of
the immediately preceding Interest Period, as the case may be, and shall end on
the date one, two, three or six months thereafter as Holdings may elect as set
forth below, subject to the following:

 

  (i) no Interest Period shall extend beyond the Term Loan Maturity Date;

 

  (ii) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless the
next succeeding Business Day falls in another calendar month, in which case,
such Interest Period shall end on the immediately preceding Business Day and
when an Interest Period begins on a day which has no numerically corresponding
day in the calendar month during which such Interest Period is to end, it shall
end on the last Business Day of such calendar month; and

 

  (iii) no Interest Period with respect to a portion of the Term Note shall end
past a date on which an installment of principal is due with respect to such
loan.

Holdings shall elect the initial Interest Period applicable to the Term Loan
with respect to which the Applicable Interest Rate is the Eurodollar-based Rate
by its Notice of Term Rate given to the Bank pursuant to Section 4B.1 and
subsequent Interest Periods by its Notice of Term Rate given to the Bank
pursuant to Section 4B.3, as the case may be. Provided that no Event of Default
shall have occurred and be continuing, Holdings may elect to continue a portion
of the Term Loan with respect to which the Applicable Interest Rate is the
Eurodollar-based Rate by giving irrevocable written notice thereof to the Bank
by its Notice of Term Rate, not later than 11:00 a.m. on the last day of the
then current Interest Period applicable to such portion of the Term Loan,
specifying the duration of the succeeding Interest Period therefor. If the Bank
does not receive timely notice of the election and the Interest Period elected
by Holdings, Holdings shall be deemed to have elected to convert such Applicable
Interest Rate to the Prime-based Rate at the end of the then current Interest
Period.

 

15



--------------------------------------------------------------------------------

4B.3 Provided that no Event of Default shall have occurred and be continuing,
Holdings may, on any Business Day, convert the Applicable Interest Rate with
respect to a portion of the Term Loan to another Applicable Interest Rate,
provided that any conversion while the Applicable Interest Rate is the
Eurodollar-based Rate shall be made only on the last Business Day of the then
current Interest Period. If Holdings desires to convert an Applicable Interest
Rate, it shall give the Bank irrevocable written notice thereof not later than
11:00 a.m. on the effective date of any such change specifying the date of such
conversion, the Applicable Interest Rate elected and, if the conversion is into
the Eurodollar-based Rate, the duration of the first Interest Period therefor.

4B.4 (a) At its option and upon one (1) Business Day’s prior written, telephonic
or telegraphic notice to the Bank, Holdings may prepay any portion of the Term
Loan in whole at any time or in part from time to time, with accrued interest on
the principal being prepaid to the date of such prepayment, provided that:
(i) in the case of a portion of the Term Loan bearing interest at the
Prime-based Rate each partial prepayment shall be in an amount not less than
$250,000 or an integral multiple thereof; (ii) in the case of a portion of the
Term Loan bearing interest at the Eurodollar-based Rate, each partial prepayment
shall be in an amount not less than $250,000. Any prepayment of a portion of a
Term Loan as to which the Applicable Interest Rate is the Prime-based Rate or
the Term Loan as to which the Applicable Interest Rate is the Eurodollar-based
Rate on the last day of the applicable Interest Period shall be without premium
or penalty. Any other prepayment shall be subject to the provisions of
Section 5.1.

(b) Each partial prepayment of the Term Loan or the principal outstanding under
the Term Note shall be applied to the principal payments due thereunder in the
inverse order of their maturities.

5. SPECIAL PROVISIONS, CHANGES IN CIRCUMSTANCES AND YIELD PROTECTION, MARGIN
ADJUSTMENTS.

5.1 If Companies make any payment of principal with respect to any
Eurodollar-based Advance or the principal under the Term Loan with respect to
which the Eurodollar-based Rate is the Applicable Interest Rate on any day other
than the last day of the Interest Period applicable thereto (whether
voluntarily, by acceleration, or otherwise), or if Companies fail to borrow any
Eurodollar-based Advance after notice has been given by Companies to Bank in
accordance with the terms hereof requesting such Advance, or if Companies fail
to make any payment of principal or interest when due in respect of a
Eurodollar-based Advance or the principal under the Term Loan with respect to
which the Eurodollar-based Rate is the Applicable Interest Rate, Companies shall
reimburse Bank on demand for any resulting loss, cost or expense incurred by
Bank as a result thereof, including, without limitation, any such loss, cost or
expense incurred in obtaining, liquidating, employing or redeploying deposits
from third parties, whether or not Bank shall have funded or committed to fund
such Advance. Such amount payable by Companies to Bank may include, without
limitation, an amount equal to the excess, if any, of (a) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, refunded
or converted, for the period from the date of such prepayment or of such failure
to borrow, refund or convert, through the last day of the relevant Interest
Period, at the applicable rate of interest for said Advance(s) or principal
under the Term Loan provided under this Agreement, over (b) the amount of
interest (as reasonably determined by Bank) which would have accrued

 

16



--------------------------------------------------------------------------------

to Bank on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurodollar market. Calculation of any
amounts payable to Bank under this paragraph shall be made as though Bank shall
have actually funded or committed to fund the relevant Eurodollar-based Advance
or the Term Loan through the purchase of an underlying deposit in an amount
equal to the amount of such Advance and having a maturity comparable to the
relevant Interest Period; provided, however, that Bank may fund any
Eurodollar-based Advance or the Term Loan in any manner it deems fit and the
foregoing assumptions shall be utilized only for the purpose of the calculation
of amounts payable under this paragraph. Upon the written request of Companies,
Bank shall deliver to Companies a certificate setting forth the basis for
determining such losses, costs and expenses, which certificate shall be
conclusively presumed correct, absent manifest error.

5.2 For any Interest Period for which the Applicable Interest Rate is the
Eurodollar-based Rate, if Bank shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of Bank, Bank shall have the
option of maintaining and carrying the relevant Advance or the Term Loan on the
books of such Eurodollar Lending Office.

5.3 If with respect to any Interest Period Bank reasonably determines that, by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars in the applicable amounts are not being
offered to the Bank for such Interest Period, then Bank shall forthwith give
notice thereof to Companies. Thereafter, until Bank notifies Companies that such
circumstances no longer exist, the obligation of Bank to make Eurodollar-based
Advances, the right of Companies to convert an Advance to or refund an Advance
as a Eurodollar-based Advance, and the right of Companies to elect the
Eurodollar-based Rate for the Term Loan shall be suspended.

5.4 If, after the date hereof, the introduction or implementation of, or any
change in, any applicable law, rule or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by Bank (or its
Eurodollar Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, shall make it unlawful or impossible
for the Bank (or its Eurodollar Lending Office) to honor its obligations
hereunder to make or maintain any Advance or the indebtedness under the Term
Loan with interest at the Eurodollar-based Rate, Bank shall forthwith give
notice thereof to Companies. Thereafter (a) the obligations of Bank to make
Eurodollar-based Advances and the right of Companies to convert an Advance or
refund an Advance as a Eurodollar-based Advance and to elect the
Eurodollar-based Rate for the Term Loan shall be suspended and thereafter
Companies may select as Applicable Interest Rates only those which remain
available, and (b) if Bank may not lawfully continue to maintain an Advance or
the Term Loan, as the case may be, to the end of the then current Interest
Period applicable thereto, the Prime-based Rate shall be the Applicable Interest
Rate for the remainder of such Interest Period.

5.5 If the adoption or implementation after the date hereof, or any change after
the date hereof in, any applicable law, rule or regulation of any governmental
authority, central bank or comparable agency charged with the interpretation or
administration

 

17



--------------------------------------------------------------------------------

thereof, or compliance by Bank (or its Eurodollar Lending Office) with any
request or directive (whether or not having the force of law) made by any such
authority, central bank or comparable agency after the date hereof:

 

  (a) shall subject Bank (or its Eurodollar Lending Office) to any tax, duty or
other charge with respect to any Advance or any Note or shall change the basis
of taxation of payments to Bank (or its Eurodollar Lending Office) of the
principal of or interest on any Advance or any Note or any other amounts due
under this Agreement in respect thereof (except for changes in the rate of tax
on the overall net income of Bank or its Eurodollar Lending Office imposed by
any jurisdiction in which Bank is organized or engaged in business); or

 

  (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank (or its Eurodollar Lending
Office) or shall impose on Bank (or its Eurodollar Lending Office) or the
foreign exchange and interbank markets any other condition affecting any Advance
or any Note;

and the result of any of the foregoing is to increase the costs to Bank of
maintaining any part of the indebtedness hereunder or to reduce the amount of
any sum received or receivable by Bank under this Agreement or under the Notes,
by an amount deemed by the Bank to be material, then Bank shall promptly notify
Companies of such fact and demand compensation therefor and, within fifteen days
after demand by Bank, Companies agree to pay to Bank such additional amount or
amounts as will compensate Bank for such increased cost or reduction. A
certificate of Bank setting forth the basis for determining such additional
amount or amounts necessary to compensate Bank shall be conclusively presumed to
be correct save for manifest error.

5.6 In the event that at any time after the date of this Agreement any change in
law such as described in Section 5.5 hereof shall require that the credit
provided under this Agreement be treated as an asset or otherwise be included
for purposes of calculating the appropriate amount of capital to be maintained
by Bank or any corporation controlling Bank and such change has or would have
the effect of reducing the rate of return on Bank’s or Bank’s parent’s capital
or assets as a consequence of the Bank’s obligations hereunder to a level below
that which Bank or Bank’s parent would have achieved but for such change, then
Bank shall notify Company and demand compensation therefor and, within fifteen
days after demand by Bank, Companies agree to pay to Bank such additional amount
or amounts as will compensate Bank for such reduction. A certificate of Bank
setting forth the basis for determining such additional amount or amounts
necessary to compensate Bank shall be conclusively presumed to be correct save
for manifest error.

5.7 A late installment charge equal to five percent (5%) of each late
installment under any Note may be charged on any installment payment not
received by Bank within ten (10) calendar days after the installment due date
but acceptable of this charge shall not waive any default or Event of Default
under this Agreement.

 

18



--------------------------------------------------------------------------------

6. CONDITIONS; SECURITY

6.1 Companies agree to furnish Bank prior to the initial borrowing under this
Agreement, in form and substance to be satisfactory to Bank, with (i) certified
copies of resolutions of the Board of Directors or Managers or Members, as
applicable, of each Company evidencing approval of the borrowings and
transactions contemplated hereunder; (ii) certificates of good standing from the
states of Delaware and Texas; (iii) such other documents and instruments as Bank
may reasonably require.

6.2 Each Company reaffirms and ratifies all of its obligations to Bank under or
pursuant to the Loan Document(s) executed and delivered by it, and acknowledges
that the Indebtedness shall be secured by the Pledge Agreements, the Mortgage,
the Mexican Mortgage, the Collateral Assignment, and the Security Agreements.

6.3 As security for all indebtedness of Companies to Bank hereunder and under
the Notes, Companies agree to furnish, execute and deliver to Bank, or cause to
be furnished, executed and delivered to Bank, prior to or concurrently with the
initial borrowing hereunder, the Mexican Mortgage. Companies, at their expense,
shall have prior thereto furnished Bank with customary title insurance or other
assurance of title, survey and other documentation required to file the Mexican
Mortgage, in each case in form and substance satisfactory to Bank.

7. REPRESENTATIONS AND WARRANTIES

Companies jointly and severally represent and warrant and such representations
and warranties shall be deemed to be continuing representations and warranties
during the entire life of this Agreement:

7.1 Each Company is a limited liability company or corporation, as applicable,
duly organized and existing in good standing under the laws of the jurisdiction
of its formation; each Company is in good standing in each jurisdiction in which
it is required to be qualified to do business; execution, delivery and
performance of this Agreement and other documents and instruments required under
this Agreement, and the issuance of the Notes by Companies, are within their
limited liability company or corporate powers, as applicable, have been duly
authorized, are not in contravention of law or the terms of either Company’s
Articles of Organization or Operating Agreement or Articles of Incorporation or
Bylaws, as applicable, and do not require the consent or approval of any
governmental body, agency or authority; and this Agreement and other documents
and instruments required under this Agreement and the Notes, when issued and
delivered, will be valid and binding on Companies in accordance with their
terms.

7.2 The execution, delivery and performance of this Agreement and any other
documents and instruments required under this Agreement, and the issuance of the
Notes by Companies, are not in contravention of the unwaived terms of any
indenture, agreement or undertaking to which any Company is a party or by which
it is bound.

7.3 No litigation or other proceeding before any court or administrative agency
is pending, or to the knowledge of the officers of Companies is threatened
against any Company, the outcome of which could materially impair either
Company’s financial condition or the ability of such Company to carry on its
business.

 

19



--------------------------------------------------------------------------------

7.4 There are no security interests in, liens, mortgages, or other encumbrances
on any of any Company’s assets, except to Bank or as otherwise permitted by this
Agreement.

7.5 No Company maintains or contributes to any employee pension benefit plan
subject to title IV of the “Employee Retirement Income Security Act of 1974”
(herein called “ERISA”), except those set forth in attached Schedule 7.5. Except
as set forth on Schedule 7.5, there was no unfunded past service liability of
any Pension Plan as of September 30, 2003, and there is no accumulated funding
deficiency within the meaning of ERISA, or any existing material liability with
respect to any pension plan owed to the Pension Benefit Guaranty Corporation
(“PBGC”) or any successor thereto, except any funding deficiency for which an
application to the PBGC for waiver is pending or for which a waiver has been
granted by the PBGC.

7.6 The Consolidated financial statements of Holdings dated June 30, 2003,
previously furnished Bank, are complete and correct and fairly present the
financial condition of Holdings as of such date; since June 30, 2003, there has
been no material adverse change in the financial condition of any Company, and
to the best of the knowledge of Companies’ officers, have no material contingent
obligations (including any liability for taxes) not disclosed by or reserved
against in said balance sheets, and at the present time there are no material
unrealized or anticipated losses from any present commitment of any Company.

7.7 The execution, delivery and performance by each Guarantor of the Guaranties
are not in contravention of the unwaived terms of any indenture, agreement or
undertaking to which any Guarantor is a party or by which any Guarantor is bound
and have been duly authorized, are not in contravention of law or the term of
the Articles of Organization, Operating Agreement or any similar constituent
document of any Guarantor, and do not require the consent or approval of any
governmental body, agency or authority; and each Guaranty is valid and binding
on each Guarantor in accordance with its terms.

7.8 All tax returns and tax reports of Companies required by law to have been
filed have been duly filed or extensions obtained, and all taxes, assessments
and other governmental charges or levies (other than those presently payable
without penalty and those currently being contested in good faith for which
adequate reserves have been established) upon Companies (or any of their
properties) which are due and payable have been paid. The charges, accruals and
reserves on the books of Companies in respect of the Federal income tax for all
periods are adequate in the opinion of Company.

7.9 There are no Subsidiaries of Holdings, except for Manitowoc, Construction
and Mexican Subsidiary.

7.10 Each Company is, in the conduct of its business, in compliance in all
material respects with all federal, state or local laws, statutes, ordinances
and regulations applicable to any of them. Each Company has all approvals,
authorizations, consents, licenses,

 

20



--------------------------------------------------------------------------------

orders and other permits of all governmental agencies and authorities, whether
federal, state or local, required to permit the operation of their business as
presently conducted, except such approvals, authorizations, consents, licenses,
orders and other permits.

7.11 No Company is a party to any litigation or administrative proceeding, nor
so far as is known by Companies is any litigation or administrative proceeding
threatened against any Company which in either case (A) asserts or alleges that
any Company violated Environmental Laws, (B) asserts or alleges that any Company
is required to clean up, remove, or take remedial or other response action due
to the disposal, depositing, discharge, leaking or other release of any
hazardous substances or materials, (C) asserts or alleges that any Company is
required to pay all or a portion of the cost of any past, present, or future
cleanup, removal or remedial or other response action which arises out of or is
related to the disposal, depositing, discharge, leaking or other release of any
hazardous substances or materials by any Company.

7.12 No Company is in violation of any Environmental Laws which would subject
such Company to damages, penalties, injunctive relief or cleanup costs under any
applicable Environmental Laws or which require or are likely to require cleanup,
removal, remedial action or other response pursuant to applicable Environmental
Laws by such Company.

7.13 No Company is subject to any judgment, decree, order or citation related to
or arising out of applicable Environmental Laws and to the best knowledge of
Companies, Neither Company has been named or listed as a potentially responsible
party by any governmental body or agency in a matter arising under any
applicable Environmental Laws.

7.14 Each Company has all permits, licenses and approvals required under
applicable Environmental Laws.

7.15 No Company is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No Company is engaged principally, or as one of
its important activities, directly or indirectly, in the business of extending
credit for the purpose of purchasing or carrying margin stock, and none of the
proceeds of any of the loans hereunder will be used, directly or indirectly, for
any purpose which would violate the provisions of Regulation U or X of the Board
of Governors of the Federal Reserve System. Terms for which meanings are
provided in Regulation U of the Board of Governors of the Federal Reserve System
or any regulations substituted therefor, as from time to time in effect, are
used in this paragraph with such meanings.

8. AFFIRMATIVE COVENANTS

Each Company covenants and agrees that it will, so long as Bank may make any
Advance under this Agreement and thereafter so long as any Indebtedness remains
outstanding under this Agreement:

8.1 Furnish Bank:

 

  (a) within ninety (90) days after and as of the end of each fiscal year of
Holdings, detailed Consolidated and Consolidating financial statements of
Holdings, audited by independent certified public accountants satisfactory to
Bank;

 

21



--------------------------------------------------------------------------------

  (b) within forty-five (45) days after and as of the end of each fiscal
quarter, a Consolidating balance sheet and statement of income and surplus
reconciliation of Holdings in form satisfactory to Bank, certified by an
authorized officer of Holdings as being correct and accurate to the best of his
knowledge and (commencing with the quarter ending on September 30, 2003),
reviewed by independent certified public accountants satisfactory to Bank;

 

  (c) within twenty (20) days after and as of the end of each month, detailed
agings of Companies’ Accounts and accounts payable and a borrowing base report,
each in form acceptable to Bank; and

 

  (d) promptly, and in form to be satisfactory to Bank, such other information
as Bank may reasonably request from time to time.

8.2 Pay and discharge all taxes and other governmental charges before the same
shall become overdue, unless and to the extent only that such payment is being
contested in good faith.

8.3 Maintain insurance coverage on its physical assets and against other
business risks in such amounts and of such types as are customarily carried by
companies similar in size and nature, and in the event of acquisition of
additional property, real or personal, or of incurrence of additional risks of
any nature, increase such insurance coverage in such manner and to such extent
as prudent business judgment and present practice would dictate; and in the case
of all policies covering property hereafter mortgaged or pledged to Bank or
property in which Bank shall have a security interest of any kind whatsoever,
other than those policies protecting against casualty liabilities to strangers,
all such insurance policies shall provide that the loss payable thereunder shall
be payable to Companies and Bank (as mortgagee) as their respective interests
may appear, all said policies or copies thereof, including all endorsements
thereon and those required hereunder, to be deposited with Bank.

8.4 Permit Bank through its authorized attorneys, accountants and
representatives, to examine Company’s books, accounts, records, ledgers and
assets of every kind and description at all reasonable times upon written
request of Bank.

8.5 Promptly notify Bank of any Default or Event of Default, and promptly inform
Bank of the existence or occurrence of any condition or event (other than
conditions having an effect on the economy in general) which could have a
material adverse effect upon Company’s financial condition.

8.6 Maintain in good standing all licenses required by any state or any agency
thereof, or other governmental authority that may be necessary or required for
Company to carry on its general business objects and purposes.

 

22



--------------------------------------------------------------------------------

8.7 [RESERVED]

8.8 Comply with all material requirements imposed by ERISA as presently in
effect or hereafter promulgated, including but not limited to, the minimum
funding requirements of any Pension Plan.

8.9 Promptly notify Bank after the occurrence thereof in writing of any of the
following events:

 

  (a) the termination of a Pension Plan pursuant to Subtitle C of Title IV of
ERISA or otherwise;

 

  (b) the appointment of a trustee by a United States District Court to
administer a Pension Plan;

 

  (c) the commencement by the Pension Benefit Guaranty Corporation, or any
successor thereto of any proceeding to terminate a Pension Plan;

 

  (d) the failure of a Pension Plan to satisfy the minimum funding requirements
for any plan year as established in Section 412 of the Internal Revenue Code of
1954, as amended or any similar provision under the Internal Revenue Code of
1986, as amended;

 

  (e) the withdrawal of Company or any Subsidiary from a Pension Plan; or

 

  (f) a reportable event, within the meaning of Title IV of ERISA.

8.10 Furnish to the Bank concurrently with the delivery of each of the financial
statements required by Section 8.1(a) and Section 8.1(b), a Compliance
Certificate.

8.11 Maintain, as of the last day of each fiscal quarter, a Current Ratio of not
less than 1.15 to 1.

8.12 Maintain, as of the last day of each fiscal quarter, a Leverage Ratio of
not greater than 2.5 to 1.

8.13 Maintain, as of the last day of each fiscal quarter, a Debt Service
Coverage Ratio of not less than 1.5 to 1.

8.14 Maintain, as of the last day of each fiscal quarter, a Capitalization Ratio
of not more than .65 to 1.

8.15 Comply in all material respects with all applicable laws, rules,
regulations and orders of any governmental authority (such compliance to
include, without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property),
except to the extent that compliance with any of the foregoing is then being
contested

 

23



--------------------------------------------------------------------------------

in good faith by appropriate legal proceedings and with respect to which
adequate financial reserves have been established on the books and records of
the Company or such Subsidiary.

8.16 Pay and discharge all contractual obligations calling for the payment of
money (other than trade payables incurred in the ordinary course of business)
before the same shall become overdue, unless and to the extent only that such
payment is being contested in good faith.

9. NEGATIVE COVENANTS

Each Company covenants and agrees that, so long as Bank may make any Advances
under this Agreement and thereafter so long as any Indebtedness remains
outstanding under this Agreement, it will not, without the prior written consent
of Bank:

9.1 Purchase, acquire or redeem any of its equity interests or other securities
or make any material change in its capital structure or general business
objectives or purpose.

9.2 Enter into any merger or consolidation or sell, lease, transfer, or dispose
of all, substantially all, or any material part of its assets, except in the
ordinary course of its business.

9.3 Guarantee, endorse, or otherwise become secondarily liable for or upon the
obligations of others, except by endorsement for deposit in the ordinary course
of business and guaranties in favor of Bank.

9.4 Become or remain obligated for any indebtedness for borrowed money, or for
any indebtedness incurred in connection with the acquisition of any property,
real or personal, tangible or intangible, except:

 

  (a) indebtedness to Bank;

 

  (b) current unsecured trade, utility or non-extraordinary accounts payable
arising in the ordinary course of Company’s business;

 

  (c) purchase money indebtedness in respect of equipment purchases not to
exceed $250,000 in the aggregate at any time outstanding;

 

  (d) purchase money liens on vehicle chassis in favor of the manufacturers
thereof; and

 

  (e) indebtedness described in attached Schedule 9.4.

9.5 Purchase or otherwise acquire or become obligated for the purchase of all or
substantially all of the assets or business or equity interests of any Person,
in any other manner effectuate an expansion of present business by acquisition,
except for the Acquisitions.

 

24



--------------------------------------------------------------------------------

9.6 Make or allow to remain outstanding any investment (whether such investment
shall be of the character of investment in shares of stock, evidences of
indebtedness or other securities or otherwise) in, or any loans or advances to,
any Person, except for the Acquisitions.

9.7 Affirmatively pledge or mortgage any of its assets, whether now owned or
hereafter acquired, or create, suffer or permit to exist any lien, security
interest in, or encumbrance thereon, except:

 

  (a) to Bank;

 

  (b) the Permitted Liens;

 

  (c) purchase money security interests given to secure indebtedness permitted
by Section 9.4(c), provided that such security interests do not extend to any
asset other than the asset being purchased; and

 

  (d) encumbrances described in Schedule 9.7.

9.8 Sell, assign, transfer or confer a security interest in any account,
contract, note, trade acceptance or other receivable, except to Bank.

9.9 Enter into, maintain, or make contribution to, directly or indirectly, any
employee pension plan that is subject to Title IV of ERISA, except the Pension
Plans.

9.10 Make loans, advances of credit or extensions of credit to any of its
Affiliates or to its officers, directors or shareholders or any member of their
immediate families or any entity controlled by any of the foregoing or to any
other Person, except for sales on open account or in the ordinary course of
business, advances to employees in an amount not exceeding $100,000 at any time
outstanding for both Companies.

9.11 Declare or pay any dividends or make any other distribution upon its equity
interests, except dividends payable in the equity interests of Companies and
dividends in an amount not to exceed for any tax year the tax liability of
Company’s owners attributable to the undistributed income of Company for such
year, made while no Default or Event of Default has occurred and is continuing,
both before and after giving effect to the payment of such dividends.

9.12 Enter into any transaction with any of its stockholders or officers, or its
or their Affiliates, except in the ordinary course of business and on terms not
materially less favorable than would be usual and customary in similar
transactions between Persons dealing at arm’s length, except for management fees
in amounts not to exceed $400,000 in the aggregate for Companies in any fiscal
year, in each case made while no Default or Event of Default has occurred and is
continuing, either before making any such payment or after giving effect
thereto; provided, however, that Holdings may employ any member of Quantum Value
Management, LLC, the general partner of Quantum Value Partners, L.P. and pay
such individual a salary not to exceed $250,000 per year; and Companies may pay
to Quantum Value Partners transaction fees and related expenses for the
Acquisitions in an amount not to exceed $400,000.

 

25



--------------------------------------------------------------------------------

9.13 Enter into or become subject to any agreement (i) prohibiting the
guaranteeing by either Company of any obligations, (ii) prohibiting the creation
or assumption of any lien or encumbrance upon the properties or assets of either
Company, whether now owned or hereafter acquired, or (iii) requiring an
obligation to become secured (or further secured) if another obligation is
secured or further secured.

9.14 Make any Capital Expenditure during any fiscal year if after giving effect
thereto the aggregate amount of all Capital Expenditures made by Companies
during such fiscal year would exceed $1,000,000, net of trade-ins.

10. ENVIRONMENTAL PROVISIONS

10.1 Each Company shall comply in all material respects with all applicable
Environmental Laws.

10.2 Each Company shall provide to Bank, immediately upon receipt, copies of any
correspondence, notice, pleading, citation, indictment, complaint, order,
decree, or other document from any source asserting or alleging a circumstance
or condition which requires or may require a financial contribution by either
Company in respect of a cleanup, removal, remedial action, or other response by
or on the part of either Company under applicable Environmental Laws or which
seeks damages or civil, criminal or punitive penalties from either Company for
an alleged violation of Environmental Laws.

10.3 Each Company shall promptly notify Bank in writing as soon as such Company
becomes aware of the occurrence or existence of any condition or circumstance
which makes the environmental warranties contained in this Agreement incomplete
or inaccurate in any material respect as of any date.

10.4 In the event of any condition or circumstance that makes any environmental
warranty, representation and/or agreement incomplete or inaccurate in any
material respect as of any date, Companies shall, at the request of Bank, at its
sole expense, retain an environmental professional consultant, reasonably
acceptable to Bank, to conduct a thorough and complete investigation regarding
the changed condition and/or circumstance and any environmental concerns arising
from that changed condition and/or circumstance. A copy of the environmental
consultant’s report will be promptly delivered to both Bank and Company upon
completion.

10.5 At any time either Company, directly or indirectly through any professional
consultant or other representative, determines to undertake an environmental
audit, assessment or investigation, Company shall promptly provide Bank with
written notice of the initiation of the environmental audit, fully describing
the purpose and intended scope of the environmental audit. Upon receipt,
Companies will promptly provide to Bank copies of all final findings and
conclusions of any such environmental investigation.

10.6 Each Company hereby indemnifies, saves and holds Bank and any of its past,
present and future officers, directors,

 

26



--------------------------------------------------------------------------------

shareholders, employees, representatives and consultants harmless from any and
all loss, damages, suits, penalties, costs, liabilities and expenses (including
but not limited to reasonable investigation, environmental audit(s), and legal
expenses) arising out of any claim, loss or damage of any property, injuries to
or death of persons, contamination of or adverse affects on the environment, or
any violation of any applicable Environmental Laws, caused by or in any way
related to any property owned or operated by either Company, or due to any acts
of either Company or such person’s, officers, directors, shareholders,
employees, consultants and/or representatives; provided, however, that the
foregoing indemnification shall not be applicable when arising from events or
conditions occurring while the Bank is in sole possession (subject to the rights
of any creditors of Companies) of such property.

It is expressly agreed and understood that the provisions hereof shall and are
intended to be continuing and shall survive the repayment of any indebtedness
from Companies to Bank.

10.7 Each Company shall maintain all permits, licenses and approvals required
under applicable Environmental Laws.

11. EVENTS OF DEFAULT

11.1 Upon non-payment of any installment of the principal or interest on the
Notes when due in accordance with the terms thereof, or upon non-payment of any
other outstanding Indebtedness when due in accordance with the terms thereof,
the Notes may at Bank’s option become immediately due and payable, and
thereafter Bank’s commitment to make further Advances or to issue further
Letters of Credit under this Agreement shall automatically terminate.

11.2 Upon occurrence of any of the following events of default:

 

  (a) default in the observance or performance of any of the conditions,
covenants or agreements of Companies set forth in Sections 2.5, 8.1, 8.3, 8.4,
8.5, 8.9, 8.10, 8.11, 8.12, 8.13, 9 or 10 herein;

 

  (b) default in the observance or performance of any of the other conditions,
covenants or agreements of Companies herein set forth, and continuance thereof
for thirty (30) days after written notice to Companies by Bank;

 

  (c) any representation or warranty made by Companies herein or in any
instrument submitted pursuant hereto proves untrue in any material respect when
made or deemed made;

 

  (d) default in the observance or performance of any of the conditions,
covenants or agreements of any Company or any Guarantor set forth in any
collateral document of security which may be given to secure the indebtedness
hereunder or in any other collateral document related to or connected with this
Agreement or the indebtedness hereunder;

 

27



--------------------------------------------------------------------------------

  (e) default in the payment of any other obligation of any Company or any
Guarantor for borrowed money in an aggregate amount in excess of One Hundred
Thousand Dollars ($100,000), or in the observance or performance of any
conditions, covenants or agreements related or given with respect thereto;

 

  (f) judgment(s) for the payment of money in excess of the sum of One Hundred
Thousand Dollars ($100,000) in the aggregate shall be rendered against any
Company or any Guarantor and any such judgment(s) shall remain unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of thirty
(30) consecutive days from the date of its entry and such judgment is not
covered by insurance from a solvent insurer who is defending such action without
reservation of rights;

 

  (g) the occurrence of any “reportable event”, as defined in the Employee
Retirement Income Security Act of 1974 and any amendments thereto, which is
determined to constitute grounds for termination by the Pension Benefit Guaranty
Corporation of any employee pension benefit plan maintained by or on behalf of
either Company for the benefit of any of its employees or for the appointment by
the appropriate United States District Court of a trustee to administer such
plan and such reportable event is not corrected and such determination is not
revoked within thirty (30) days after notice thereof has been given to the plan
administrator or any Company; or the institution of proceedings by the Pension
Benefit Guaranty Corporation to terminate any such employee benefit pension plan
or to appoint a trustee to administer such plan; or the appointment of a trustee
by the appropriate United States District Court to administer any such employee
benefit pension plan;

 

  (h) if there shall be any change for any reason whatsoever in the ownership of
any Company or any Guarantor which shall in the reasonable judgment of Bank
adversely affect future prospects for the successful operation of Companies;

 

  (i) if any Guarantor shall revoke its Guaranty or disavow any of its
obligations thereunder;

then, or at any time thereafter, unless such default is remedied, Bank may give
notice to Companies declaring all outstanding indebtedness hereunder and under
the Notes to be due and payable, whereupon all indebtedness then outstanding
hereunder and under the Notes shall immediately become due and payable without
further notice or demand, and Bank shall not be obligated to make any further
Advances or to issue any Letter of Credit hereunder.

11.3 If a creditors’ committee shall have been appointed for the business of any
Company or any Guarantor; or if any Company or any Guarantor shall have made a
general assignment for the benefit of creditors or shall have been adjudicated
bankrupt, or shall have filed a voluntary petition in bankruptcy or for
reorganization or to effect a plan or arrangement with creditors; or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in

 

28



--------------------------------------------------------------------------------

bankruptcy or for reorganization; or shall have applied for or permitted the
appointment of a receiver, or trustee or custodian for any of its property or
assets; or such receiver, trustee or custodian shall have been appointed for any
of its property or assets (otherwise than upon application or consent of any
Company or a Guarantor, as applicable) and such receiver, trustee or custodian
so appointed shall not have been discharged within sixty (60) days after the
date of his appointment or if an order shall be entered and shall not be
dismissed or stayed within sixty (60) days from its entry, approving any
petition for reorganization of any Company or any Guarantor; then the Notes and
all indebtedness then outstanding hereunder shall automatically become
immediately due and payable, and Bank shall not be obligated to make any further
Advances or issue any further Letters of Credit under this Agreement.

11.4 The remedies provided for herein are cumulative to the remedies for
collection of the Indebtedness as provided by law, in equity or by any other
agreement or instrument. Nothing herein contained is intended, nor shall it be
construed, to preclude Bank from pursuing any other remedy for the recovery of
any other sum to which Bank may be or become entitled for the breach of this
Agreement by Companies.

11.5 Upon the occurrence of any Event of Default, upon notice to Companies from
Bank, Companies will deposit with Bank and maintain cash collateral in an amount
equal to the Letter of Credit Reserve.

12. MISCELLANEOUS

12.1 This Agreement shall be binding upon and shall inure to the benefit of
Companies and Bank and their respective successors and assigns, except that the
credit provided for under this Agreement and no part thereof and no obligation
of Bank hereunder shall be assignable or otherwise transferable by Companies.

12.2 Companies shall pay all closing costs and expenses, including, by way of
description and not limitation, reasonable outside attorney fees, audit and
appraisal fees, and lien search fees incurred by Bank in connection with the
commitment, consummation and closing of this Agreement. All of said amounts
required to be paid by Companies may, at Bank’s option, be charged by Bank as an
advance against the proceeds of the Notes. All costs, including reasonable
attorney fees incurred by Bank in protecting or enforcing any of its or any of
the Bank’s rights against Companies or any Guarantor or any collateral or in
defending Bank from any claims or liabilities by any party or otherwise incurred
by Bank in connection with an event of default or the enforcement of this
Agreement or the related documents, including by way of description and not
limitation, such charges in any court or bankruptcy proceedings or arising out
of any claim or action by any person against Bank which would not have been
asserted were it not for Bank’s relationship with Companies hereunder, shall
also be paid by Companies.

12.3 Where the character or amount of any asset or liability or item of income
or expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP unless otherwise agreed to by Companies and
Bank.

 

29



--------------------------------------------------------------------------------

12.4 No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Agreement
are cumulative and not exclusive of any right or remedies which Bank would
otherwise have.

12.5 All notices with respect to this Agreement shall be deemed to be completed
upon mailing by certified mail to the following or to such other address as may
be designated by Companies or Bank in a notice that complies as to delivery with
the terms of this Section 12.5:

To Companies:

28213 Van Dyke Avenue

Warren, Michigan 48093

Attention: Michael Azar

and

1802 East 50th Street

Lubbock, Texas 79404

Attention: David Langevin

To Bank:

35405 Grand River Avenue

Mail Code 5400

Farmington, Michigan 48335

Attention: West Oakland Loan Group

12.6 This Agreement and the other Loan Documents have been delivered at Detroit,
Michigan, and shall be governed by and construed and enforced in accordance with
the laws of the State of Michigan. Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

12.7 No amendments or waiver of any provisions of this Agreement nor consent to
any departure by Companies therefrom shall in any event be effective unless the
same shall be in writing and signed by the Bank, and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, waiver or consent with respect to any
provision of this Agreement shall affect any other provision of this Agreement.

12.8 All sums payable by Companies to Bank under this Agreement or the other
documents contemplated hereby shall be paid directly to Bank in immediately
available United States funds, without set off, deduction or counterclaim. Bank
may charge any and all deposit or other accounts (including without limit an
account evidenced by a certificate of deposit) of Companies with Bank for all or
a part of any Indebtedness then due; provided, however, that this authorization
shall not affect Companies’ obligation to pay, when due, any Indebtedness
whether or not account balances are sufficient to pay amounts due.

 

30



--------------------------------------------------------------------------------

12.9 Any payment of the Indebtedness made by mail will be deemed tendered and
received only upon actual receipt by Bank at the address designated for such
payment, whether or not Bank has authorized payment by mail or any other manner,
and shall not be deemed to have been made in a timely manner unless received on
the date due for such payment, time being of the essence. Companies expressly
assume all risks of loss or liability resulting from non-delivery or delay of
delivery of any item of payment transmitted by mail or in any other manner.
Acceptance by Bank of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and the failure to pay the entire
amount then due shall be and continue to be an Event of Default, and at any time
thereafter and until the entire amount then due has been paid, Bank shall be
entitled to exercise any and all rights conferred upon it herein upon the
occurrence of an Event of Default. Companies waive the right to direct the
application of any and all payments at any time or times hereafter received by
Bank from or on behalf of Companies. Companies agree that Bank shall have the
continuing exclusive right to apply and to reapply any and all payments received
at any time or times hereafter against the Indebtedness in such manner as Bank
may deem advisable, notwithstanding any entry by Bank upon any of its books and
records. Companies expressly agree that to the extent that Bank receives any
payment or benefit and such payment or benefit, or any part thereof, is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or is required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or benefit, the Indebtedness or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or benefit had not been made and, further, any such repayment by Bank,
to the extent that Bank did not directly receive a corresponding cash payment,
shall be added to and be additional Indebtedness payable upon demand by Bank.

12.10 In the event any Company’s obligation to pay interest on the principal
balance of the Notes is or becomes in excess of the maximum interest rate which
such Company is permitted by law to contract or agree to pay, giving due
consideration to the execution date of this Agreement, then, in that event, the
rate of interest applicable shall be deemed to be immediately reduced to such
maximum rate and all previous payments in excess of such maximum rate shall be
deemed to have been payments in reduction of principal and not of interest.

12.11 This Agreement shall become effective upon the execution hereof by Bank
and Companies.

12.12 This Agreement, the Notes, any Requests for Advance or Letters of Credit
hereunder, the other Loan Documents, and any agreements, certificates, or other
documents given to secure the Indebtedness, contain the entire agreement of the
parties hereto, and none of the parties hereto shall be bound by anything not
expressed in writing. This Agreement constitutes an amendment and restatement of
the Prior Credit Agreement, which Prior Credit Agreement is fully superseded and
amended and restated in its entirety hereby; provided, however, that the
Indebtedness governed by the Prior Credit Agreement shall remain outstanding and
in full force and effect and provided further that this Agreement does not
constitute a novation of such Indebtedness.

 

31



--------------------------------------------------------------------------------

12.13 COMPANIES AND BANK HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY AND ALL ACTIONS OR PROCEEDINGS AT ANY TIME IN WHICH COMPANY
AND BANK ARE PARTIES ARISING OUT OF THIS AGREEMENT OR THE OTHER DOCUMENTS
CONTEMPLATED HEREBY.

[SIGNATURE PAGE FOLLOWS]

 

32



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK    

QUANTUM CONSTRUCTION

EQUIPMENT, LLC

By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

              QUANTUM EQUIPMENT, LLC       By:  

/s/

      Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 

 

33



--------------------------------------------------------------------------------

LIST OF SCHEDULES

Schedule 6.5 - Pension Plans

Schedule 9.4 - Permitted Debt

Schedule 9.7 - Permitted Liens

LIST OF EXHIBITS

 

Exhibit A -   Revolving Credit Note Exhibit B -   Request for Advance Exhibit C
-   Compliance Certificate Exhibit D -   Term Note Exhibit E -   Notice of Term
Rate

 

34



--------------------------------------------------------------------------------

Schedule 6.5

PENSION PLANS

 

1. Noble Construction Equipment, Inc. Pension Plan for Hourly Employees
Represented by Local 351.

 

35



--------------------------------------------------------------------------------

Schedule 9.4

PERMITTED DEBT

 

1. Lease between Eagle-Picher Industries, Inc., as Landlord, and Noble
Construction Equipment, Inc., as Tenant, dated December 14, 2001, regarding
property located at 1802 Eat 50th Street, Lubbock, Texas.

 

2. Sublease agreement dated December 14, 2001, between Eagle-Picher Industries,
Inc., as Sublessor, and Noble Construction Equipment, Inc., as Subtenant,
regarding property located at 19 Garza Kane, Del Rio, Texas.

 

3. See attached schedule of liens regarding various equipment leased by the
Company.

 

36



--------------------------------------------------------------------------------

Schedule 9.7

PERMITTED LIENS

 

Debtor

  

Secured Party

  

Collateral

Manitowoc    DaimlerChrysler Services    All property described in Texas UCC
filing Nos. 00-572217, 00-877421, 02-311812, 03-078477 and 03-0001156692
Manitowoc    U.S. Bank and Targa Financial    All property described in Texas
UCC filing No. 02-0005934407 Manitowoc    Citizens Leasing    All property
described in Texas UCC filing Nos. 02-0033239517 and 02-0037943472 Manitowoc   
UPS Capital    All property described in Texas UCC filing Nos. 02-0038365198
Manitowoc    General Electric Capital    All property described in Texas UCC
filing No. 03-0005453969 Manitowoc    CIT Group    All property described in
Texas UCC filing No. 03-0006903819 Manitowoc    Champion Brands, LLC    All
property described in Texas UCC filing No. 04-0041753317

 

37



--------------------------------------------------------------------------------

EXHIBIT “A”

REVOLVING CREDIT NOTE

 

     Detroit, Michigan $13,500,000    December 15, 2003

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Quantum
Construction Equipment, LLC, a Delaware limited liability company, and Manitowoc
Boom Trucks, Inc., a Texas corporation (“Revolver Companies”), jointly and
severally promise to pay to the order of COMERICA BANK, a Michigan banking
corporation (“Bank”), at its Main Office at 500 Woodward Avenue, Detroit,
Michigan 48226, in lawful money of the United States of America the indebtedness
or so much of the sum of Thirteen Million Five Hundred Thousand Dollars
($13,500,000) as may from time to time have been advanced and then be
outstanding hereunder pursuant to the Amended and Restated Credit Agreement
dated as of December 15, 2003, between Companies and Bank (herein called
“Agreement”), together with interest thereon as hereinafter set forth.

Each of the Advances hereunder shall bear interest at the Applicable Interest
Rate from time to time applicable thereto under the Agreement or as otherwise
determined thereunder, and interest shall be computed, assessed and payable as
set forth in the Agreement.

This Note is a note under which advances, repayments and readvances may be made
from time to time, subject to the terms and conditions of the Agreement. This
Note evidences borrowing under, is subject to, is secured in accordance with,
and may be matured under, the terms of the Agreement, to which reference is
hereby made.

Each Revolver Company hereby waives presentment for payment, demand, protest and
notice of dishonor and nonpayment of this Note and agrees that no obligation
hereunder shall be discharged by reason of any extension, indulgence, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon. Any transferees of, or endorser, guarantor or surety paying this
Note in full shall succeed to all rights of Bank, and Bank shall be under no
further responsibility for the exercise thereof or the loan evidenced hereby.
Nothing herein shall limit any right granted Bank by other instrument or by law.

All capitalized terms used but not defined herein shall have the meanings given
to them in the Agreement.

 

38



--------------------------------------------------------------------------------

All obligations of Revolver Companies under this Note shall be joint and
several.

 

QUANTUM CONSTRUCTION EQUIPMENT, LLC By:  

 

Its:  

 

MANITOWOC BOOM TRUCKS, INC. By:  

 

Its:  

 

 

39



--------------------------------------------------------------------------------

EXHIBIT “B”

REQUEST FOR ADVANCE

Pursuant to the Amended and Restated Credit Agreement dated as of December 15,
2003 (herein called “Agreement”), the undersigned hereby requests COMERICA BANK
(“Bank”) to make a(an)                     1/ Advance to the undersigned on
                    , 200    , in the amount of
                                        
                                        
                                         DOLLARS ($            ) under the
$13,500,000 Revolving Credit Note dated December 15, 2003 issued by Revolver
Companies to Bank (herein called “Note”). The Interest Period for the requested
Advance, if applicable, shall be                     2/. The last day of the
Interest Period for the amounts being converted or refunded hereunder, if
applicable, is                     , 200    .

The undersigned certifies that no event has occurred or condition exists which
constitutes, or with the passage of time and/or giving of notice would
constitute, a default under the Agreement or the Note, and none will exist upon
the making of the Advance requested hereunder. The undersigned further certifies
that upon advancing the sum requested hereunder, the aggregate principal amount
outstanding under the Note will not exceed the face amount thereof.

The undersigned hereby authorizes said Bank to disburse the proceeds of this
Request for Advance by crediting the account of the undersigned with Bank
separately designated by the undersigned or as the undersigned may otherwise
direct, unless this Request for Advance is being submitted for a conversion or
refunding, in which case it shall refund or convert that portion stated above of
the existing outstandings under the Note.

Dated this      day of                     , 200    .

 

[NAME OF REVOLVER COMPANY] By:  

 

Its:  

 

 

--------------------------------------------------------------------------------

1/

Insert, as applicable, “Eurodollar-based”, or “Prime-based”.

2/

For a Eurodollar-based Advance insert, as applicable, “1, 2, 3 or 6 months”.

 

40



--------------------------------------------------------------------------------

EXHIBIT “C”

COMPLIANCE REPORT

 

To: Comerica Bank

 

  Re: Quantum Construction Equipment, LLC Amended and Restated Credit Agreement
dated as of December 15, 2003 (“Credit Agreement”)

This Compliance Report (“Report”) is furnished pursuant to Section 8.10 of the
Credit Agreement and sets forth various information as of                     ,
200     (the “Computation Date”).

1. Current Ratio. On the Computation Date, the Current Ratio, which is required
to be at least 1.15 to 1, was      to 1, as computed in the supporting documents
attached hereto as Schedule 1.

2. Leverage Ratio. On the Computation Date, the Leverage Ratio, which is
required to be not more than 2.5 to 1, was              to 1, as computed in the
supporting documents attached hereto as Schedule 2.

3. Debt Service Coverage Ratio. On the Computation Date, the Debt Service
Coverage Ratio, which is required to be at least 1.5 to 1, was              to
1, as computed in the supporting documents attached as Schedule 3.

4. Capitalization Ratio. On the Computation Date, the Capitalization Ratio,
which is required to be not more than .65 to 1, was      to 1, as computed in
the supporting documents attached as Schedule 4.

The undersigned officer hereby certifies that to the best of his knowledge,
after due inquiry:

A. All of the information set forth in this Report (and in any Schedule attached
hereto) is true and correct in all material respects.

B. As of the Computation Date, the Companies have observed and performed all of
its covenants and other agreements contained in the Credit Agreement.

C. I have personally reviewed the Credit Agreement and this Report is based on
an examination sufficient to assure that this Report is accurate.

D. Except as stated as Schedule 5 hereto (which shall describe any existing
Event of Default or event which with the passage of time and/or the giving of
notice, would constitute an Event of Default and the notice and period of
existence thereof and any action taken with respect thereto or contemplated to
be taken by Companies), no Event of Default, or event which with the passage of
time and/or the giving of notice would constitute an Event of Default, has
occurred and is continuing on the date of this Report.

 

41



--------------------------------------------------------------------------------

Capitalized terms used in this Report and in the schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.

IN WITNESS WHEREOF, Holdings has caused this Report to be executed and delivered
by its duly authorized officer this      day of                     , 200    .

 

QUANTUM EQUIPMENT, LLC By:  

 

Its:  

 

 

42



--------------------------------------------------------------------------------

EXHIBIT “D”

NOTICE OF TERM RATE

With reference to the Term Note dated December 15, 2003 in the original
principal amount of $6,000,000 delivered by Holdings to the Bank under the
Amended and Restated Credit Agreement dated as of December 15, 2003 by and
between Companies and the Bank (as the same may be amended or modified from time
to time, “Agreement”), and pursuant to the Agreement, Holdings hereby elects as
the Applicable Interest Rate for such Note the                     3 Rate. Such
Applicable Interest Rate shall be effected on                     , 200    , and
the Interest Period applicable thereto, if any, shall be                     .4

All capitalized terms used but not defined herein shall have the meanings given
to them in the Agreement.

Dated this      day of                     , 200    .

 

QUANTUM EQUIPMENT, LLC By:  

 

Its:  

 

 

--------------------------------------------------------------------------------

3

insert, as applicable, “Eurodollar-based”, or “Prime-based”.

4

Insert, as applicable, “one month”, “two months”, “three months” or “six
months”.

 

43



--------------------------------------------------------------------------------

EXHIBIT “E”

TERM NOTE

 

   Detroit, Michigan $6,000,000    December     , 2003

FOR VALUE RECEIVED, QUANTUM EQUIPMENT, LLC, a Delaware limited liability company
(“Holdings”), promises to pay to the order of COMERICA BANK, a Michigan banking
corporation (“Bank”), at its Main Office at 500 Woodward Avenue, Detroit,
Michigan, the principal sum of Six Million Dollars ($6,000,000) in lawful money
of the United States of America, payable in equal consecutive monthly principal
installments in the amount of One Hundred Thousand Dollars ($100,000) each,
commencing on February 1, 2004, and on the first day of each July, October,
January and April thereafter until the Term Loan Maturity Date, when the entire
unpaid balance of principal and interest thereon shall be due and payable,
together with interest thereon as hereinafter set forth.

The principal balance from time to time outstanding hereunder shall bear
interest at the Applicable Interest Rate from time to time applicable thereto
under the Agreement (as defined below) or as otherwise determined thereunder,
and interest shall be computed, assessed and payable as set forth in the
Agreement.

This Note evidences borrowing under, is subject to, is secured in accordance
with, may be prepaid in accordance with, and may be matured under the terms of
the Amended and Restated Credit Agreement dated as of December 15, 2003 by and
between Companies and Bank (as the same may be amended or modified from time to
time, “Agreement”) to which reference is hereby made. As additional security for
this Note, Holdings grants Bank a lien on all property and assets, including
deposits and other credits, of Holdings, at any time in possession or control of
or owing by Bank for any purpose.

Holdings hereby waives presentment for payment, demand, protest and notice of
protest and notice of dishonor and nonpayment of this Note and agrees that no
obligation hereunder shall be discharged by reason of any extension, indulgence,
or forbearance granted by any holder of this Note to any party now or hereafter
liable hereon. Any transferees of, or endorser, guarantor or surety paying this
Note in full shall succeed to all rights of Bank, and Bank shall be under no
further responsibility for the exercise thereof or the loan evidenced hereby.
Nothing herein shall limit any right granted by other instrument or by law.

 

44



--------------------------------------------------------------------------------

All capitalized terms used but not defined herein shall have the meanings given
to them in the Agreement.

 

QUANTUM EQUIPMENT, LLC By:  

 

Its:  

 

 

45



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT, dated as of April     , 2004, by and between Quantum
Construction Equipment, LLC, a Delaware limited liability company
(“Construction”), Manitowoc Boom Trucks, Inc., a Texas corporation
(“Manitowoc”), and Quantum Equipment, LLC, a Delaware limited liability company
(“Holdings,” and together with Construction and Manitowoc, the “Companies”, and
individually a “Company”), and Comerica Bank, a Michigan banking corporation, of
Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, said parties desire to amend that certain Amended and Restated Credit
Agreement dated December 15, 2003 (the “Agreement”), entered into by and among
Companies and Bank;

NOW, THEREFORE, it is agreed that the definition of “Borrowing Base” in
Section 1 of the Agreement is amended to read as follows:

“Borrowing Base” shall mean, as of any date, (i) if the date of determination is
on or prior to June 30, 2004, the sum of (a) eighty-five percent (85%) of
Eligible Accounts plus (b) the lesser of (i) sixty percent (60%) of Eligible
Inventory and (ii) $7,500,000, and (ii) at any time thereafter, the sum of
(a) eighty percent (80%) of Eligible Accounts plus (b) the lesser of (i) fifty
percent (50%) of Eligible Inventory and (ii) $7,500,000.

This Amendment shall be effective as of the date hereof. Except as modified
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. Each Company hereby represents and warrants that, after giving
effect to the amendments contained herein, (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within such Company’s corporate or
limited liability company powers, have been duly authorized, are not in
contravention of law or the terms of any Company’s Articles of Incorporation or
Articles of Organization and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the representations and
warranties of Companies in Sections 7.1 through 3.15 of the Agreement are true
and correct on and as of the date hereof with the same force and effect as if
made on and as of the date hereof; and (c) no Default or Event of Default.

This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK     QUANTUM CONSTRUCTION, LLC         By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      QUANTUM EQUIPMENT, LLC       By:  

/s/

      Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT

AGREEMENT AND WAIVER AND AMENDMENT NO. 1 TO

REVOLVING CREDIT NOTE

THIS AMENDMENT, dated as of December __, 2004, by and between Manitowoc Boom
Trucks, Inc., a Texas corporation (“Manitowoc”), and Quantum Equipment, LLC, fka
Quantum Heavy Equipment, LLC, a Delaware limited liability company (“Holdings,”
and together with Manitowoc, the “Companies”, and individually a “Company”), and
Comerica Bank, a Michigan banking corporation, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003 (the “Agreement”);

WHEREAS, Companies executed and delivered to Bank a Revolving Credit Note dated
March 7, 2003 in the amount of $13,500,000 (the “Note”);

WHEREAS, Noble CE, LLC, fka Quantum Construction Equipment, LLC, a Delaware
limited liability company was terminated as to the Agreement on September 7,
2004 and is no longer a party thereto;

WHEREAS, Companies and Bank wish to amend the Agreement and the Note, but only
as set forth herein.

1. All references to Quantum Construction Equipment, LLC are removed from the
Agreement and the Note.

2. The definition of Borrowing Base found in Section 1 of the Agreement is
amended to read in its entirety as follows:

“Borrowing Base” shall mean, as of any date of determination, the sum of
(a) eighty-five percent (85%) of Eligible Accounts plus (b) seventy-five percent
(75%) of Eligible Canadian Account plus (c) the lesser of (i) sixty-five percent
(65%) of Eligible Inventory and (ii) $7,500,000.

3. The definition of Eligible Canadian Receivables is added to Section 1 of the
Agreement in its appropriate alphabetical order to read as follows:



--------------------------------------------------------------------------------

“Eligible Canadian Receivable” shall mean an Account which meets all of the
requirements of Eligible Account except that the Account Debtor maintains its
chief executive office in Canada.

4. The reference to “Thirteen Million Five Hundred Thousand Dollars
($13,500,000)” found in the definition of Revolving Credit Maximum Amount is
changed to “Fourteen Million Five Hundred Thousand Dollars ($14,500,000).”

5. The reference to “1.15” found in Section 8.11 of the Agreement is changed to
“1.0.”

6. The reference to “2.5” found in Section 8.12 of the Agreement is changed to
“3.7.”

7. It is agreed that pursuant to Sections 8.11 and 8.12 of the Agreement, the
Companies are required to maintain certain financial covenant levels. The
Companies violated the provisions of Sections 8.11 and 8.12 of the Agreement
(“Covenant Violations”) for the periods ending March 31, 2004, June 30, 2004 and
September 30, 2004. Bank hereby waives the Covenant Violations. This waiver
shall not act as a consent to or waiver of any other transaction, act or
omission, whether related or unrelated thereto, including any violation of such
covenants for any other dates, nor should this waiver extend to or affect any
obligation, covenant, agreement or event of default not expressly waived hereby.

8. The face amount of the Note is changed from Thirteen Million Five Hundred
Thousand Dollars ($13,500,000) to Fourteen Million Five Hundred Thousand Dollars
($14,500,000).

9. This Amendment shall be effective as of the date hereof. Except as modified
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. Each Company hereby represents and warrants that, after giving
effect to the amendments contained herein, (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within such Company’s corporate or
limited liability company powers, have been duly authorized, are not in
contravention of law or the terms of any Company’s Articles of Incorporation or
Articles of Organization and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the representations and
warranties of Companies in Sections 7.1 through 3.15 of the Agreement are true
and correct on and as of the date hereof with the same force and effect as if
made on and as of the date hereof; and (c) no Default or Event of Default.

10. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK     QUANTUM EQUIPMENT, LLC By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 

 

4



--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of January     , 2005, by and between Manitowoc Boom
Trucks, Inc., a Texas corporation (“Manitowoc”), and Quantum Equipment, LLC, fka
Quantum Heavy Equipment, LLC, a Delaware limited liability company (“Holdings,”
and together with Manitowoc, the “Companies”, and individually a “Company”), and
Comerica Bank, a Michigan banking corporation, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003 (the “Agreement”);

WHEREAS, Noble CE, LLC, fka Quantum Construction Equipment, LLC, a Delaware
limited liability company was terminated as to the Agreement on September 7,
2004 and is no longer a party thereto;

WHEREAS, Companies and Bank wish to amend the Agreement, but only as set forth
herein.

1. The definition of “Revolving Credit Maturity Date” found in Section 1 of the
Agreement is amended to read in its entirety as follows:

“Revolving Credit Maturity Date” shall mean July 1, 2005.

2. This Amendment shall be effective as of the date hereof. Except as modified
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. Each Company hereby represents and warrants that, after giving
effect to the amendments contained herein, (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within such Company’s corporate or
limited liability company powers, have been duly authorized, are not in
contravention of law or the terms of any Company’s Articles of Incorporation or
Articles of Organization and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the representations and
warranties of Companies in Sections 7.1 through 3.15 of the Agreement are true
and correct on and as of the date hereof with the same force and effect as if
made on and as of the date hereof; and (c) no Default or Event of Default.



--------------------------------------------------------------------------------

3. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK     QUANTUM EQUIPMENT, LLC By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of June 1, 2005, by and between Manitowoc Boom Trucks,
Inc., a Texas corporation (“Manitowoc”), and Manitex, LLC, fka Quantum
Equipment, LLC, a Delaware limited liability company (“Holdings,” and together
with Manitowoc, the “Companies”, and individually a “Company”), and Comerica
Bank, a Michigan banking corporation, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW. THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” in Section 1 of the
Agreement is amended to read in its entirety as follows:

“Revolving Credit Maturity Date” shall mean September 1, 2005.

2. This Amendment shall be effective as of the date hereof. Except as modified
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. Each Company hereby represents and warrants that, after giving
effect to the amendments contained herein, (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within such Company’s corporate or
limited liability company powers, have been duly authorized, are not in
contravention of law or the terms of any Company’s Articles of Incorporation or
Articles of Organization and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the representations and
warranties of Companies in Sections 7.1 through 3.15 of the Agreement are true
and correct on and as of the date hereof with the same force and effect as if
made on and as of the date hereof; and (c) no Default or Event of Default.

3. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:     COMPANIES: COMERICA BANK     QUANTUM EQUIPMENT, LLC By:  

/s/

    By:  

/s/

Its:   V.P.     Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 

 

54



--------------------------------------------------------------------------------

AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of August 5, 2005, by and between Manitowoc Boom
Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex, LLC , fka Quantum
Equipment, LLC, a Delaware limited liability company (“Holdings,” and together
with Manitowoc, the “Companies”, and individually a “Company”), and Comerica
Bank, a Michigan banking corporation, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maximum Amount” is amended to read as
follows:

“Revolving Credit Maximum Amount” shall mean $15,250,000.

2. The definition of “Borrowing Base” is amended to read in its entirety as
follows:

“Borrowing Base” shall mean, as of any determination, the sum of (a) eighty-five
percent (85%) of Eligible Accounts, plus (b) seventy-five percent (75%) of
Eligible Canadian Accounts, plus (c) the lesser of (i) sixty-five percent
(65%) of Eligible Inventory and (ii) $7,500,000, plus (d) the Overformula
Amount.

3. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date September 1, 2005 where it appears therein and replacing it with the date
November 1, 2005.

4. Section 1 of the Agreement is amended by adding the following new definition
in its appropriate alphabetical place:

“Overformula Amount” shall mean (a) $500,000 during the period from August 5,
2005, until February 1, 2006, and $0 at all times thereafter.

5. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK     QUANTUM EQUIPMENT, LLC By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of November 29, 2005, by and between Manitowoc Boom
Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex, LLC , fka Quantum
Equipment, LLC, a Delaware limited liability company (“Holdings,” and together
with Manitowoc, the “Companies”, and individually a “Company”), and Comerica
Bank, a Michigan banking corporation, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date December 1, 2005 where it appears therein and replacing it with the date
January 2, 2006.

2. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK     QUANTUM EQUIPMENT, LLC By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 



--------------------------------------------------------------------------------

AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of December 22, 2005, by and between Manitowoc Boom
Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex, LLC , fka Quantum
Equipment, LLC, a Delaware limited liability company (“Holdings,” and together
with Manitowoc, the “Companies”, and individually a “Company”), and Comerica
Bank, a Michigan banking corporation, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date January 2, 2006 where it appears therein and replacing it with the date
February 1, 2006.

2. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK     QUANTUM EQUIPMENT, LLC By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 



--------------------------------------------------------------------------------

AMENDMENT NO. 9 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of January 30, 2006, by and between Manitowoc Boom
Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex, LLC , fka Quantum
Equipment, LLC, a Delaware limited liability company (“Holdings,” and together
with Manitowoc, the “Companies”, and individually a “Company”), and Comerica
Bank, a Michigan banking corporation, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date February 1, 2006 where it appears therein and replacing it with the date
March 1, 2006.

2. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK     QUANTUM EQUIPMENT, LLC By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 



--------------------------------------------------------------------------------

AMENDMENT NO. 10 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of February 28, 2006, by and between Manitowoc Boom
Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex, LLC , fka Quantum
Equipment, LLC, a Delaware limited liability company (“Holdings,” and together
with Manitowoc, the “Companies”, and individually a “Company”), and Comerica
Bank, a Michigan banking corporation, of Detroit, Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date March 1, 2006 where it appears therein and replacing it with the date
May 1, 2006.

2. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES: COMERICA BANK     QUANTUM EQUIPMENT, LLC By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITOWOC BOOM TRUCKS, INC.       By:  

/s/

      Its:  

 



--------------------------------------------------------------------------------

AMENDMENT NO. 11 TO AMENDED AND RESTATED

CREDIT AGREEMENT

THIS AMENDMENT, dated as of March 8, 2006, by and between Manitex, Inc., fka
Manitowoc Boom Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex,
LLC, fka Quantum Equipment, LLC, a Delaware limited liability company
(“Holdings,” and together with Manitowoc, the “Companies”, and individually a
“Company”), and Comerica Bank, a Michigan banking corporation, of Detroit,
Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maximum Amount” is amended to read as
follows:

“Revolving Credit Maximum Amount” shall mean $16,500,000.

2. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date May 1, 2006 where it appears therein and replacing it with the date June 1,
2006.

3. The definition of “Overformula Amount” is amended to read as follows:

“Overformula Amount” shall mean (a) $2,500,000 during the period from March 8,
2006 until June 1, 2006, and $0 at all times thereafter.

4. The face amount of the Revolving Credit Note is changed to $16,500,000.

5. This Amendment shall be effective as of the date hereof upon delivery of
limited guaranties of the Indebtedness executed by Robert Skandalaris, Michael
Langevin and Michael Azar. Except as modified hereby, all of the terms and
conditions of the Agreement shall remain in full force and effect. Each Company
hereby represents and warrants that, after giving effect to the amendments
contained herein, (a) execution, delivery and performance of this Amendment and
any other documents and instruments required under this Amendment or the
Agreement are within such Company’s corporate or limited liability company
powers, have been duly authorized, are not in contravention of law or the terms
of any Company’s Articles of Incorporation or Articles of Organization and do
not require the consent or approval of any governmental body, agency, or
authority; and this



--------------------------------------------------------------------------------

Amendment and any other documents and instruments required under this Amendment
or the Agreement, will be valid and binding in accordance with their terms;
(b) the representations and warranties of Companies in Sections 7.1 through 3.15
of the Agreement are true and correct on and as of the date hereof with the same
force and effect as if made on and as of the date hereof; and (c) except for the
existing Events of Default under Sections 8.11 and 8.12 of the Agreement, no
Default or Event of Default exists on the date hereof.

6. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:       COMPANIES:

COMERICA BANK

    MANITEX, LLC By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITEX, INC.       By:  

/s/

      Its:  

 



--------------------------------------------------------------------------------

AMENDMENT NO. 12 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of May 23, 2006, by and between Manitex, Inc., fka
Manitowoc Boom Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex,
LLC, fka Quantum Equipment, LLC, a Delaware limited liability company
(“Holdings,” and together with Manitowoc, the “Companies”, and individually a
“Company”), and Comerica Bank, a Michigan banking corporation, of Detroit,
Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date June 1, 2006 where it appears therein and replacing it with the date
August 1, 2006.

2. The definition of “Overformula Amount” is amended to read as follows:

“Overformula Amount” shall mean (a) $2,500,000 during the period from March 8,
2006 until August 1, 2006, and $0 at all times thereafter.

3. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:     COMPANIES: COMERICA BANK     MANITEX, INC. By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITEX, LLC       By:  

/s/

      Its:  

 



--------------------------------------------------------------------------------

Consent of Guarantors

Each of the undersigned consents to the foregoing Amendment as of the date
thereof and reaffirms and ratifies all of his obligations to the Bank under or
in respect of the guaranty of the obligations of the Borrower dated as of
March 8, 2006.

 

/s/ Robert Skandalaris

Robert Skandalaris

/s/ Michael Azar

Michael Azar

/s/ David Langevin

David Langevin

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 13 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of July 27, 2006, by and between Manitex, Inc., fka
Manitowoc Boom Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex,
LLC, fka Quantum Equipment, LLC, a Delaware limited liability company
(“Holdings,” and together with Manitowoc, the “Companies”, and individually a
“Company”), and Comerica Bank, a Michigan banking corporation, of Detroit,
Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date August 1, 2006 where it appears therein and replacing it with the date
October 1, 2006.

2. The definition of “Overformula Amount” is amended to read as follows:

“Overformula Amount” shall mean (a) $2,500,000 during the period from March 8,
2006 until September 1, 2006, and $0 at all times thereafter.

3. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:     COMPANIES: COMERICA BANK     MANITEX, INC. By:  

/s/

    By:  

/s/

Its:  

 

    Its:  

 

      MANITEX, LLC       By:  

/s/

      Its:  

 



--------------------------------------------------------------------------------

Consent of Guarantors

Each of the undersigned consents to the foregoing Amendment as of the date
thereof and reaffirms and ratifies all of his obligations to the Bank under or
in respect of the guaranty of the obligations of the Borrower dated as of
March 8, 2006.

 

/s/ Robert Skandalaris

Robert Skandalaris

/s/ Michael Azar

Michael Azar

/s/ David Langevin

David Langevin

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 14 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of September 15, 2006, by and between Manitex, Inc.,
fka Manitowoc Boom Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex,
LLC, fka Quantum Equipment, LLC, a Delaware limited liability company
(“Holdings,” and together with Manitowoc, the “Companies”, and individually a
“Company”), and Comerica Bank, a Michigan banking corporation, of Detroit,
Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date October 1, 2006 where it appears therein and replacing it with the date
January 2, 2007.

2. The definition of “Overformula Amount” is amended to read as follows:

“Overformula Amount” shall mean (a) $2,500,000 during the period from
September 15, 2006 until January 2, 2007, and (b) $0 at all times thereafter.

3. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:      COMPANIES: COMERICA BANK      MANITEX, INC. By:   

/s/

     By:   

/s/

Its:   

 

     Its:   

 

        MANITEX, LLC         By:   

/s/

        Its:   

 

 



--------------------------------------------------------------------------------

Consent of Guarantors

Each of the undersigned consents to the foregoing Amendment as of the date
thereof and reaffirms and ratifies all of his obligations to the Bank under or
in respect of the guaranty of the obligations of the Borrower dated as of
March 8, 2006.

 

/s/ Robert Skandalaris

Robert Skandalaris

/s/ Michael Azar

Michael Azar

/s/ David Langevin

David Langevin

 

2



--------------------------------------------------------------------------------

AMENDMENT NO. 15 TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT, dated as of December     , 2006, by and between Manitex, Inc.,
fka Manitowoc Boom Trucks, Inc., a Texas corporation (“Manitowoc”), and Manitex,
LLC, fka Quantum Equipment, LLC, a Delaware limited liability company
(“Holdings,” and together with Manitowoc, the “Companies”, and individually a
“Company”), and Comerica Bank, a Michigan banking corporation, of Detroit,
Michigan (“Bank”).

WITNESSETH:

WHEREAS, Companies and Bank entered into that certain Amended and Restated
Credit Agreement dated December 15, 2003, as amended (the “Agreement”);

NOW, THEREFORE, Companies and Bank agree as follows:

1. The definition of “Revolving Credit Maturity Date” is amended by deleting the
date January 2, 2007 where it appears therein and replacing it with the date
April 1, 2008.

2. This Amendment may be executed in counterparts, of which this is one, all of
which shall constitute one and the same instrument.

WITNESS the due execution hereof as of the day and year first above written.

 

BANK:      COMPANIES: COMERICA BANK      MANITEX, INC. By:   

/s/

     By:   

/s/

Its:   

 

     Its:   

 

        MANITEX, LLC         By:   

/s/

        Its:   

 

 



--------------------------------------------------------------------------------

Consent of Guarantors

Each of the undersigned consents to the foregoing Amendment as of the date
thereof and reaffirms and ratifies all of his obligations to the Bank under or
in respect of the guaranty of the obligations of the Borrower dated as of
March 8, 2006.

 

/s/ Robert Skandalaris

Robert Skandalaris

/s/ Michael Azar

Michael Azar

/s/ David Langevin

David Langevin